Exhibit 10.38

Confidential Treatment

Requested

 

--------------------------------------------------------------------------------

DELIVERED DEMAND REDUCTION AGREEMENT

BETWEEN

NEVADA POWER COMPANY

AND

COMVERGE, INC.

DATED

MAY 2, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

RECITALS

   1

ARTICLE 1 - DEFINITIONS

   1

1.1

   Defined Terms    1

1.2

   Interpretation    10

ARTICLE 2 - TERM AND TERMINATION

   11

2.1

   Term and Termination    11

2.2

   Continuance in Effect    11

ARTICLE 3 - PROJECT DESCRIPTION

   11

3.1

   Implementation of the DLCS    11

3.2

   Operation and Maintenance of EDLCS    11

ARTICLE 4 - DELIVERED DEMAND REDUCTION AND DISPATCH

   11

4.1

   Delivered Demand Reduction    11

4.2

   Demand Reduction Shortfall    12

4.3

   Maximum Delivered Demand Reduction    12

4.4

   Minimum Performance Criteria    13

ARTICLE 5 - PAYMENT CALCULATIONS; TRANSFER OF DLCS

   13

5.1

   Security    13

5.2

   Netting of Payments    14

5.3

   Transfer of DLCS Upon Expiration or Termination    14

ARTICLE 6 - MARKETING, RECRUITMENT AND RETENTION

   14

6.1

   Marketing Plan    14

6.2

   Marketing Materials    15 ARTICLE 7 - EQUIPMENT INSTALLATION    15

7.1

   Installation    15

ARTICLE 8 - MAINTENANCE; SITE CLEAN UP

   15

8.1

   Scope of Work    15

8.2

   Tracking, Verification and Resolution of Participant Complaints    15

8.3

   Preventive, Routine and Non-Routine Maintenance and Repairs    15

8.4

   EDLCS Inspection Program    16

8.5

   Comverge Monitoring and Testing    16

8.6

   Program Reporting    16

8.7

   Site Clean Up    16

ARTICLE 9 - MEASUREMENT AND VERIFICATION PROGRAM

   16

9.1

   NPC Responsibility    16

9.2

   Independent Verification    16

ARTICLE 10 - SOFTWARE SYSTEM

   16

10.1

   DLCS Software System    16

10.2

   EDLCS Software System    17

10.3

   Grant of Software License    17

10.4

   BIS Software Data    17

ARTICLE 11 - BILLING AND PAYMENT

   17

11.1

   Invoicing    17

11.2

   Monthly Invoices and Annual Statement    17

11.3

   Payment Responsibility    18

11.4

   Late Payments    18

11.5

   Billing Disputes    18

ARTICLE 12 - DEFAULT; TERMINATION

   18

12.1

   Events of Default of Comverge    18

 

- i -



--------------------------------------------------------------------------------

12.2

   Events of Default of NPC    19

12.3

   Termination for Events of Default    20

12.4

   Special Bankruptcy Provision    20

ARTICLE 13 - CONTRACT ADMINISTRATION AND NOTICES

   21

13.1

   Notices in Writing    21

13.2

   Changes    21

13.3

   Authority of Representatives    21

13.4

   Operating Records    21

13.5

   Audit Rights    21

13.6

   Program Management Procedures    21

13.7

   Dispute Resolution    21

ARTICLE 14 - FORCE MAJEURE

   22

14.1

   Definition of Force Majeure    22

14.2

   Applicability of Force Majeure    22

14.3

   Termination Due to Extended Force Majeure    23

14.4

   Effect of Force Majeure on Payments    23

ARTICLE 15 - REPRESENTATIONS AND WARRANTIES

   23

15.1

   Comverge’s Representations and Warranties    23

15.2

   NPC’s Representations and Warranties    25

ARTICLE 16 - INSURANCE

   26

16.1

   Comverge’s Insurance Requirements    26

16.2

   Changes to Insurance Minimum Limits    26

16.3

   Notice to NPC    26

16.4

   Certificates of Insurance Required    26

16.5

   Application of Proceeds    26

ARTICLE 17 - INDEMNITY

   26

17.1

   GENERAL    26

17.2

   Environmental    27

17.3

   Intellectual Property/ EDLCS    27

17.4

   Procedures    27

17.5

   Survival    29

ARTICLE 18 - LIMITATION OF LIABILITY

   29

18.1

   LIMITATION OF LIABILITY    29

ARTICLE 19 - COMPLIANCE WITH LAW AND REGULATORY REQUIREMENTS

   29

19.1

   Compliance with the Law    29

ARTICLE 20 - ASSIGNMENT AND OTHER TRANSFER RESTRICTIONS

   29

20.1

   No Assignment Without Consent    29

ARTICLE 21 - JOINT INTEREST

   30

21.1

   Cooperation by Parties    30

21.2

   Comverge Cooperation    30

ARTICLE 22 - MISCELLANEOUS

   30

22.1

   Waiver    30

22.2

   Taxes/ Permits    31

22.3

   Disclaimer of Third Party Beneficiary Rights    31

22.4

   Relationship of the Parties    31

22.5

  

***

   31

22.6

   Press Releases    31

22.7

   Confidentiality    32

22.8

   Diverse Supplier Information    32

22.9

   Integrity    32

22.10

   Survival of Obligations    32

22.11

   Severability    32

22.12

   Complete Agreement; Amendments    32

22.13

   Binding Effect    32

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

- ii -



--------------------------------------------------------------------------------

22.14

   Headings    32

22.15

   Counterparts    32

22.16

   Governing Law    32

 

ATTACHMENT 1 - TARGET DELIVERED DEMAND REDUCTION; COMPENSATION; MEASUREMENT &
VERIFICATION

   Attachment 1A:    TARGET DELIVERED DEMAND REDUCTION    1A Attachment 1B:   
PAYMENT CALCULATIONS    1B Attachment 1C:    MEASUREMENT AND VERIFICATION
PROGRAM    1C

ATTACHMENT 2 - STATEMENT OF WORK

   Attachment 2A:    MARKETING, RECRUITMENT AND RETENTION    2A Attachment 2B:
   LOAD CONTROL EQUIPMENT, LOAD CONTROL SERVICES, INSTALLATION AND MAINTENANCE
SCOPE OF WORK    2B Attachment 2C:    EXISTING DEMAND RESPONSE SYSTEM OPERATION
   2C Attachment 2D:    NOTICES    2D Attachment 2E:    INSURANCE    2E
Attachment 2F:    SOFTWARE    2F Attachment 2G:    REPORTING    2G ATTACHMENT 3
- ELECTRONIC DATA EXCHANGE FORMAT    3A

 

- iii -



--------------------------------------------------------------------------------

DELIVERED DEMAND REDUCTION AGREEMENT

This DELIVERED DEMAND REDUCTION AGREEMENT (“Agreement”), dated as of April __,
2007, is entered into by and between Nevada Power Company, a Nevada corporation,
with principal offices at 6226 West Sahara Ave., Las Vegas, Nevada 89151 (“NPC”)
and Comverge, Inc., a Delaware corporation, located at 120 Eagle Rock Avenue,
Suite 190, East Hanover, NJ 07936 (“Comverge”). NPC and Comverge are sometimes
hereinafter referred to as the “Parties” or individually as a “Party.”

RECITALS

WHEREAS, Comverge desires to design, develop, build, and operate a Direct Load
Control System (as hereinafter defined) in NPC’s service territory, and to
aggregate the individual customer load which is controlled by the Direct Load
Control System to provide NPC with a demand reduction due to the operation of
the Direct Load Control System in each Program Year (as hereinafter defined)
equal to at least the Target Delivered Demand Reduction (as hereinafter defined)
for such Program Year;

WHEREAS, NPC and Comverge desire for Comverge to maintain and operate NPC’s
Existing Direct Load Control System (as hereinafter defined), which has an
estimated Delivered Demand Reduction of ***;

WHEREAS, NPC currently owns the Existing Direct Load Control System and shall
have the right, upon the expiration or termination of this Agreement, to
purchase the Load Control Equipment (as hereinafter defined) constituting a
portion of the Direct Load Control System from Comverge; and

WHEREAS, NPC and Comverge desire to enter into this Agreement under the terms of
which, among other things, Comverge shall design, develop, build and operate the
Direct Load Control System and maintain and operate the Existing Direct Load
Control System and NPC shall pay Comverge for the Delivered Demand Reduction (as
hereinafter defined) pursuant to the operation of the DLCS and the EDLCS.

NOW, THEREFORE, in consideration of the premises and the covenants and
conditions contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE 1 - DEFINITIONS

1.1 Defined Terms. Unless otherwise defined herein or in any Exhibit, Schedule
or Attachment hereto, the following terms, when used in this Agreement
(including the Recitals and any Exhibit, Schedule or Attachment hereto) shall
have the meanings set forth below. The capitalized terms listed in this Article
shall have the meanings set forth herein whenever the

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

- 1 -



--------------------------------------------------------------------------------

terms appear in this Agreement, whether in the singular or the plural or in the
present or past tense.

“Adjusted Baseline Device Demand” has the meaning set forth in Attachment 1C.

“Adjusted kW of the End-use Load” or “Adjusted kW” has the meaning set forth in
Attachment 1C.

“Affiliate” means an entity that controls, is controlled by, or is under common
control with another entity.

“Agreement” means this Delivered Demand Reduction Agreement and the Attachments,
Exhibits, Schedules and Appendices hereto, all of which are hereby incorporated
herein by reference, as each such document may be amended from time to time.

“Annual Settlement” means the process of issuing an Annual Settlement Statement.

“Annual Settlement Statement” refers to the statement issued by Comverge to NPC
following the end of each Control Season or the expiration or termination of
this Agreement, in accordance with Attachment 1B, indicating the amount of the
DLCS Settlement Payment and the EDLCS Settlement Payment.

“Applicable Law” means any federal, state, local or other law (including any
Environmental Laws), common law, treaty, code, rule, ordinance, binding
directive, regulation, order, judgment, decree, ruling, determination, permit,
certificate, authorization, or approval of a Governmental Authority, which is
binding on a Party or its property or operations.

“Available Devices” has the meaning set forth in Attachment 1C.

“Average Device Demand” has the meaning set forth in Attachment 1C.

“Average Device Demand Reduction” has the meaning set forth in Attachment 1C.

“Average Percentage of Non-Responding Devices” or “AVG%NRD” has the meaning set
forth in Attachment 1C.

“Baseline Device Demand” has the meaning set forth in Attachment 1C.

“BIS Software” means the Business Information Systems that tracks installation,
marketing, customer interaction, and inventory.

“Business Day” means Monday through Friday of each week, except for Holidays.

“Carrier Equipment” means, pursuant to Attachment 2B, all Carrier hardware,
including, without limitation, Two-way PCTs and other related equipment, and all
software required to provide Delivered Demand Reduction.

 

- 2 -



--------------------------------------------------------------------------------

“Commercial Operation” means the period during the Term of this Agreement that a
Facility is a Participating Facility operating pursuant to the terms of this
Agreement.

“Commercial Participating Facility” means a Participating Facility that is on
one of the following NPC rate schedules: GS; OGS-TOU; LGS-1; or OLGS-1-TOU.

“Communications Sampled Devices” has the meaning set forth in Attachment 1C.

“Control Season” means June 1 through September 30 of each Program Year.

“Control Season Day” means the period beginning at *** and ending on *** Pacific
Prevailing Time of any Business Day during the Control Season.

“Control Season Month” means any calendar month within a Control Season.

“Cycling” refers to a load control strategy that interrupts and then restores
electrical service to an End-use Load where electrical service is interrupted
for a specified percentage of either its most-likely run-time as determined by
recent historical run-time or clock time of each half-hour of a Dispatch Hour.

“Deemed Demand Reduction” or “DDR” refers to the aggregated electrical system
load reduction due to Dispatch *** pursuant to Attachment 1B.

“Deliverable” is any document or work product required to be delivered or
submitted under this Agreement by either Party.

“Delivered Demand Reduction” refers to the aggregated electrical system load
reduction due to Dispatch and is based upon Deemed Demand Reduction for Monthly
Payments and Verified Demand Reduction for Annual Settlement Statements.

“Demand Reduction Shortfall Payment” has the meaning set forth in Section 4.2.

“Device Populations” has the meaning set forth in Attachment 1C.

“Direct Load Control System” or “DLCS” means all equipment and components
necessary for operating the Program and providing Delivered Demand Reduction in
accordance with this Agreement, including, without limitation, Load Control
Equipment, proprietary software and Third Party Services.

“Dispatch” means operating the DLCS and/or the EDLCS in such a manner that
Participating Facilities’ End-use Loads are curtailed in order to reduce the
aggregate demand on the NPC system.

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

- 3 -



--------------------------------------------------------------------------------

“Dispatch Hours” refers to the hours during which the DLCS and/or the EDLCS is
activated through Dispatch.

“Dispatch Event” refers to any set of contiguous Dispatch Hours.

“DLCS Monthly Payment” has the meaning set forth in Attachment 1B.

“DLCS Settlement Payment” has the meaning set forth in Attachment 1B.

“EDLCS Monthly Payment” has the meaning set forth in Attachment 1B.

“EDLCS Settlement Payment” has the meaning set forth in Attachment 1B.

“End-use Load” means a central air conditioning compressor or a central
air-conditioning compressor and concurrently operating fan motor(s) that supply
less than or equal to *** or less of cooling or other controllable load if
approved by NPC of less than ***, located at a Participating Facility and
controlled by a Load Control Device.

“Environmental Contamination” means (a) hazardous wastes, hazardous substances,
hazardous materials, hazardous pollutants, toxic substances, toxic pollutants,
contaminants, pollutants or words of similar import, as those terms are used in
any Environmental Laws and (b) the presence of any other chemical or other
material or substance at such levels or quantities or location, or of such form
or character, to be of regulatory concern under such Environmental Laws.

“Environmental Laws” means the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response, Compensation and Liability Act, the
Hazardous Materials Transportation Act, the Toxic Substances Control Act, the
Clean Air Act, the Clean Water Act, the Safe Drinking Water Act, the Oil
Pollution and Hazardous Substances Control Act, and all other applicable
federal, state and local environmental laws and regulations, as amended or
superseded.

“Existing Direct Load Control System” or “EDLCS” means NPC’s current load
control system and Program as described in Attachment 2C.

“Facility” means a residential NPC metered customer site or an NPC-metered
customer site for a commercial customer with a unique tax identification number.

“Failed Devices” has the meaning set forth in Attachment 1C.

“Failed Dispatch Event Payment” has the meaning set forth in Section 4.5.

“Force Majeure” has the meaning set forth in Section 14.1.

“Good Industry Practice” means the practices, methods and acts (including, but
not limited to, the practices, methods and acts engaged in or approved by a
significant portion of the electric utility industry) that, at a particular
time, in the exercise of reasonable judgment in light of the

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

- 4 -



--------------------------------------------------------------------------------

facts known or that should reasonably have been known at the time a decision was
made, would have been expected to accomplish the desired result in a manner
consistent with law, regulation, codes, standards, equipment manufacturers’
recommendations, reliability, safety, environmental protection, economy and
expedition. With respect to each Participating Facility, Good Industry
Practice(s) includes the Parties or the Parties contractors, where applicable,
taking reasonable steps to ensure that:

 

  (1) Equipment, materials, resources and supplies, including spare parts
inventories, are supplied or made available by Comverge to meet the
Participating Facilities’ needs;

 

  (2) Comverge has sufficient operating personnel available at all times and who
are adequately experienced and trained and licensed as necessary to operate the
DLCS and the EDLCS properly, efficiently, and in coordination with NPC and are
capable of responding to reasonably foreseeable emergency conditions;

 

  (3) Preventive, routine and non-routine maintenance and repairs are performed
on a basis that ensures reliable long term and safe operation, and are performed
by knowledgeable, trained and experienced personnel utilizing proper equipment
and tools;

 

  (4) Appropriate monitoring and testing are performed to ensure equipment is
functioning as designed;

 

  (5) Equipment is not operated in a reckless manner, in violation of
manufacturers’ guidelines or in a manner unsafe to workers, the general public,
or NPC’s transmission or distribution grid or contrary to Applicable Laws or
without regard to defined limitations; and

 

  (6) The equipment will function properly under normal conditions at the
Participating Facilities.

“Governmental Authority” means any federal, state, local, or other governmental,
regulatory or administrative agency, court, commission, department, board, or
other governmental subdivision, legislature, rulemaking board, tribunal, or
other governmental authority having jurisdiction over a Party or its property or
operations.

“Holiday” means all North American Electric Reliability Council holidays and any
holidays specified by NPC.

“Hourly Demand” means the electrical demand in kW of each End-use Load in one
hour using Hourly Runtime data and Measured kW data. The methodology for
calculating and determining Hourly Demand is set forth in Attachment 1C.

“Hourly Population Demand” means the aggregated electrical demand.

 

- 5 -



--------------------------------------------------------------------------------

“Hourly Runtime” means the number of minutes of End-use Load operation within a
particular hour.

“Incremental Deemed Demand Reduction” or “Inc. DDR” has the meaning set forth in
Attachment 1B.

“Incremental Price” or “Inc. Price” has the meaning set forth in Attachment 1B.

“Inspected Devices” has the meaning set forth in Attachment 1C.

“kW Factor” has the meaning set forth in Attachment 1C.

“Late Payment Rate” means ***.

“LMS Software” means Comverge proprietary software that controls Comverge Load
Control Devices.

“Load Control Device” or “Device” means a unique device installed at a
Participating Facility which, upon Dispatch, enables curtailment of a single
End-use Load through either Cycling or Setback. Load Control Devices include,
without limitation, PCTs and Switches. In the event that a Switch or PCT
contains more than one relay, and each relay separately controls an End-use
Load, then each relay is considered a Load Control Device.

“Load Control Device Population” or “Device Population” means a distinct
population of similar Load Control Devices, as defined in Attachment 1C.

“Load Control Equipment” means all equipment required to develop and operate the
DLCS and the EDLCS, including, without limitation, (a) Load Control Devices,
(b) LMS Software, and (c) all additional necessary hardware, servers, and
communication equipment required for Dispatch exclusive of Third Party Services.

“M&V Contractor” has the meaning set forth in Attachment 1C.

“M&V Program” has the meaning set forth in Attachment 1C.

“M&V Sample” has the meaning set forth in Attachment 1C.

“M&V Software” means the Comverge Hosted Software that collects A/C use data
from Two- way Devices for the purposes of enabling the calculation of the kW
Factor related to Comverge devices.

“Maintained Deemed Demand Reduction” or “Maint. DDR” has the meaning set forth
in Attachment 1B.

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

- 6 -



--------------------------------------------------------------------------------

“Maintained Price” or “Maint. Price” has the meaning set forth in Attachment 1B.

“Marketing Plan” has the meaning set forth in Attachment 2A.

“Measured kW of the End-use Load” or “Measured kW” means for DLCS End-use Loads
the electrical demand in kW of an End-use Load as measured by Comverge at the
time of installation of the Load Control Device using a true rms kW meter
certified by the National Institute of Standards and Technology to be accurate
to within ± 1.5%; and, for EDLCS End-use Loads the electrical demand in kW of an
End-use Load as previously determined by the installing technician and the M&V
Contractor by correcting kVA measurements for power factor.

“Measurement and Verification Event” or “M&V Event” means a Dispatch Event of at
least *** that occurs between *** and *** Pacific Prevailing Time where the
ambient Las Vegas temperature as measured at the UNLV Mechanical Engineering
Building weather station is *** and in which PCTs are controlled using a *** and
Switches and Smart Switches are controlled using the *** as allowed by approved
PUCN tariffs. ***

“Minimum Delivered Demand Reduction”, for a Program Year, means an amount equal
to *** of the Target Delivered Demand Reduction for such Program Year.

“Minimum Performance Criteria” has the meaning set forth in Section 4.3.

“Minimum Sample Size” or “MSS” has the meaning set forth in Attachment 1C.

“Mobilization Payment” has the meaning set forth in Attachment 1B.

“Monthly Payments” means the DLCS Monthly Payment and the EDLCS Monthly Payment.

“Moody’s” means Moody’s Investor Services, Inc. and any successor entity
thereto.

“NDA” means the Non-Disclosure Agreement entered into by the Parties on
February 8, 2007, as may be modified or amended from time to time.

“Offset Factor” has the meaning set forth in Attachment 1C.

“One-way” or “1-way” is an adjective used to modify Device, PCT, or Switch, and
means a Load Control Device which only receives communication signals and data.
One-way Devices include, without limitation, the Comverge SuperStatTM,
Cannon/Honeywell (T7512) ExpressStat, Cannon LCR-5000, and Cannon LCR-5200.

“Override” means Participant cancellation of the control of their End-use Load
during Dispatch.

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

- 7 -



--------------------------------------------------------------------------------

“Participant” means the NPC residential or commercial customer that owns or
rents a Participating Facility and has chosen to participate in the Program.

“Participating Facility” means a Facility that is participating in the Program.
Participating Facilities include Facilities on a load management rider or rate
schedule and one of the following NPC rate schedules: RS; RM; TRS-TOU; GS;
OGS-TOU; LGS-1; or OLGS-1-TOU. For any Facility on LGS-1 or OLGS-1-TOU, maximum
kW demand must be 15 kW or less. Facilities on LGS-1 or OLGS-1-TOU with maximum
kW demand above 15 kW, and Facilities on all other rate classes are excluded.

“PCT” means a programmable communicating thermostat that is a Load Control
Device that can implement either Cycling or Set-back load control strategies and
is accessible for temperature set-point programming by Participants over the
internet.

“Performance Security” has the meaning set forth in Section 5.1.1.

“Percentage of Non-Responding Devices” or “%NRG” has the meaning set forth in
Attachment 1C.

“Percentage of Participant Override” or “PPO” has the meaning set forth in
Attachment 1C.

“Program” refers to the NPC residential and small commercial customer offering
that provides incentives to those NPC eligible customers that voluntarily sign
up for the applicable load management rider or tariff and allow their End-use
Loads to be curtailed by NPC via Load Control Devices and the DLCS or the EDLCS.

“Program Month” means the period beginning on the first calendar day of the
month and ending on the last calendar day of the month for any month falling
within a Program Year.

“Program Year” or “PY” means the period beginning on (a) the Start Date and
ending on December 31, 2007 for Program Year 1 and (b) January 1st and ending on
December 31st for each subsequent Program Year.

“Prospect” means any NPC residential or commercial customer who is eligible for
the Program.

“Proxy kW Factor” means the assumed kW Factors that are used for the DLCS
Monthly Payments and are updated at the end of each Control Season to match the
most recent kW Factors as determined by M&V.

“Proxy Percentage of Non-Responding Devices” or “Proxy %NRD” is a proxy for the
Percentage of Non-Responding Devices as set forth in Attachment 1B.

“PUCN” means the Public Utilities Commission of Nevada or any successor
regulatory agency thereto.

 

- 8 -



--------------------------------------------------------------------------------

“Qualified Financial Institution” means a financial institution having an office
in the United States, with total assets of at least Ten Billion Dollars
($10,000,000,000) and whose long-term, senior, unsecured, non-credit-enhanced
credit rating is at least “A” by S&P and “A2” by Moody’s.

“Residential Participating Facility” means a Participating Facility that is on
one of the following NPC rate schedules: RS; RM; and, TRS-TOU.

“S&P” means Standard and Poor’s Ratings Group, a division of McGraw Hill, Inc.
and any successor entity thereto.

“Set-back” means a load control strategy that raises the temperature set-point
of a PCT for a specified number of degrees over a specified time.

“Settlement Payment” means the sum of the DLCS Settlement Payment and the EDLCS
Settlement Payment. If the Settlement Payment is a negative number, then
Comverge shall make payment of such Settlement Payment to NPC. If the Settlement
Payment is a positive number, then NPC shall make payment of such Settlement
Payment to Comverge.

“Similar Devices” means Load Control Devices that operate on the same
communications network and control End-use Loads in the same fashion.

“Similar Device Groups” means groups of Similar Devices as specified in
Attachment 1C.

“Smart” is an adjective used to modify Switch and indicates a Switch that is
enabled with technology that determines the most-likely run-time of an End-use
Load based upon algorithms that use recent historical run-time. Proprietary
commercial versions of such algorithms include without limitation Cannon
Technologies’ TrueCycle, and Comverge’s Adaptive Algorithm.

“Software” has the meaning set forth in Attachment 2F.

“Software Documentation” has the meaning set forth in Attachment 2F.

“Start Date” means the date of this Agreement.

“System Availability” means, with respect to the DLCS or the EDLCS, as
applicable, a ratio, calculated by dividing (a) the total number of hours during
the period starting on *** and ending on *** as determined pursuant to a process
to be implemented by the Parties and verified by the M&V Contractor ***.

“System Dispatch Operator” or “SDO” means NPC’s representative(s) responsible
for centralized Dispatch of the DLCS and the EDLCS and control of tie-line power
flows.

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

- 9 -



--------------------------------------------------------------------------------

Authorized personnel with login access shall be considered authorized users
within the definition of SDO.

“Switch” means a load control receiver that controls End-use Load(s) via a relay
or relays and can implement Cycling strategies.

“Target Delivered Demand Reduction” means the Delivered Demand Reduction goals
of the DLCS as specified in Attachment 1A.

“Term” means the period of time during which this Agreement shall remain in full
force and effect as described in Article 2.

“Third Party Services” means all hardware, software and services necessary for
execution of the Program and for operation of the DLCS and the EDLCS, which
hardware or software is not purchased or owned by either NPC or Comverge and
which services are not performed by either NPC or Comverge.

“Two-way” or “2-way” is an adjective used to modify Device, PCT, or Switch, and
means a Load Control Device that both receives and sends communication signals
and data. The device sends enough information back to determine the Hourly
Demand of the End-use Load and the Percentage of Participant Override without
additional monitoring and communication equipment. Two-way Devices include,
without limitation, the Carrier Comfort ChoiceTM PCT.

“Use” has the meaning set forth in Attachment 2F.

“Verified Demand Reduction” or “VDR” refers to the aggregated electrical system
load reduction due to Dispatch based upon measured values determined by the M&V
Contractor as calculated pursuant to Attachment 1C.

“WECC” means the Western Electric Coordinating Council (formerly Western System
Coordinating Council) and any successor entity thereto.

1.2 Interpretation. In this Agreement, unless otherwise stated,

1.2.1 Any references to:

(a) any Section, Schedule, Attachment, Exhibit or other provision thereof, shall
be construed, at any particular time, as including a reference to the Section,
Schedule, Attachment, Exhibit or the relevant provision thereof as it may have
been amended, modified or supplemented;

(b) any agreement (including this Agreement or any Schedule, Attachment or
Exhibit hereto) shall be construed, at any particular time, as including a
reference to the relevant agreement as it may have been amended, modified or
supplemented;

(c) a Party to this Agreement includes, in the case of any Party, that Party’s

 

- 10 -



--------------------------------------------------------------------------------

successors and permitted assigns and any entity succeeding to its functions and
capacities;

(d) a month shall be construed as a reference to a calendar month unless
otherwise stated; and

(e) a particular Section, Schedule, Exhibit or Attachment shall be a reference
to the relevant Section, Schedule, Exhibit or Attachment in or to this
Agreement.

1.2.2 Words in the singular may be interpreted as referring to the plural and
vice versa, and words denoting natural persons may be interpreted as referring
to corporations and any other legal entities and vice versa.

1.2.3 Whenever this Agreement refers to a number of days, such number shall
refer to the number of calendar days unless Business Days are specified. A
requirement that a payment or Deliverable be made on a day that is not a
Business Day shall be construed as a requirement that the payment or Deliverable
be made on the next following Business Day.

1.2.4 The words “include” and “including” are to be construed as being at all
times followed by the words “without limitation”, unless the context otherwise
requires.

1.2.5 Words not otherwise defined herein that have well-known and generally
acceptable technical or trade meanings are used herein in accordance with such
well-recognized meanings.

ARTICLE 2 - TERM AND TERMINATION

2.1 Term and Termination. This Agreement shall be effective upon the Start Date
and shall remain in full force and effect until the end of Program Year 3,
unless terminated earlier pursuant to Sections 12.3 or 14.3.

2.2 Continuance in Effect. Pursuant to Section 22.8, applicable provisions of
this Agreement shall continue in effect after termination thereof to the extent
necessary to satisfy the terms and conditions of this Agreement and, as
applicable, final billings and adjustments related to any period prior to
termination, repayment of any money due and owing either Party pursuant to this
Agreement, and the indemnifications specified in this Agreement.

ARTICLE 3 - PROJECT DESCRIPTION

3.1 Implementation of the DLCS. Comverge shall, in accordance with Good Industry
Practice and Applicable Law, design, develop, build, operate and own a Direct
Load Control System that shall, on demand, provide NPC with the ability to
achieve Delivered Demand Reduction in an amount at least equal to the Target
Delivered Demand Reduction through Dispatch of the DLCS. Upon the expiration or
termination of this Agreement, the ownership of the Direct Load Control System
shall transfer to NPC in accordance with Section 5.3.

 

- 11 -



--------------------------------------------------------------------------------

3.2 Operation and Maintenance of EDLCS. Comverge shall, in accordance with Good
Industry Practice and Applicable Law, maintain and operate the EDLCS in
accordance with Attachment 2C.

ARTICLE 4 - DELIVERED DEMAND REDUCTION AND DISPATCH

4.1 Delivered Demand Reduction. Comverge shall assist NPC by preparing in a
timely fashion the required documentation for having the Delivered Demand
Reduction classified as a non-spinning reserve in accordance with WECC
requirements. Comverge shall provide escalation plans and implement trials, as
may be required, in order to qualify the DLCS and the EDLCS for non-spinning
reserve under WECC requirements.

4.2 Demand Reduction Shortfall. In the event that the Verified Demand Reduction
pursuant to Dispatch of the DLCS for any Program Year is less than the Minimum
Delivered Demand Reduction for such Program Year, Comverge shall pay NPC the
“Demand Reduction Shortfall Payment,” which shall be calculated as follows:

***

In the event that a Demand Reduction Shortfall Payment is owed for a Program
Year, NPC shall calculate such Demand Reduction Shortfall Payment and provide
Comverge with an invoice therefore along with reasonable documentation of the
calculation of the Demand Reduction Shortfall Payment amount. Comverge shall
make payment of the Demand Reduction Shortfall Payment within thirty (30) days
of its receipt of an invoice from NPC. The provisions of this Section 4.2 are in
addition to, and not in lieu of, (a) Annual Settlement or any other amount as a
result of any Verified Demand Reduction shortfall or (b) any of NPC’s rights or
remedies under this Agreement, including under Article 12. The Parties agree
that Comverge’s aggregate liability for all Demand Reduction Shortfall Payments
hereunder shall not exceed ***.

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

- 12 -



--------------------------------------------------------------------------------

4.3 Maximum Delivered Demand Reduction.

 

  4.3.1 Program Year 1 and Program Year 2. During Program Year 1 and Program
Year 2, Comverge may, in its discretion, install a quantity of Load Control
Devices that causes the Delivered Demand Reduction for such Program Year to
exceed the Target Delivered Demand Reduction for such Program Year by up to ***;
provided, however, notwithstanding anything herein to the contrary, the
aggregate total of the Monthly Payments and the Settlement Payment for such
Program Year shall not exceed an amount equal to ***. In the event that the
aggregate total of the Monthly Payments and the Settlement Payment for such
Program Year would exceed the preceding limit, then (a) the aggregate total of
the Monthly Payments and the Settlement Payment for such Program Year shall be
capped at an amount equal to the preceding limit, (b) the excess Deemed Demand
Reduction that causes such limit to be exceeded shall not be included in the
current Program Year but shall be accounted for in the first Billing Month of
the next Program Year and (c) such excess Deemed Demand Reduction shall be
included in the invoice for the first Billing Month of the next Program Year.

 

  4.3.2 During Program Year 3, Comverge shall only install a quantity of Load
Control Devices that will result in the Delivered Demand Reduction pursuant to
Dispatch of the DLCS meeting but not exceeding the Target Delivered Demand
Reduction for Program Year 3. Notwithstanding anything herein to the contrary,
under no circumstances shall the aggregate total of the Monthly Payments and the
Settlement Payment for Program Year 3 exceed an amount equal to (a) the sum
Incremental Price (as of the end of Program Year 3) and the Maintained Price (as
of the end of Program Year 3) multiplied by (b) the Target Delivered Demand
Reduction for Program Year 3.

4.4 Minimum Performance Criteria.

 

  4.4.1 Comverge shall ensure that (a) each Participating Facility is capable of
responding to NPC’s Dispatch signal within *** and (b) the DLCS and, after
Program Year 1, the EDLCS each maintain a System Availability of ***
(collectively, the “Minimum Performance Criteria”). The Parties shall, within
sixty (60) days of the Start Date, work together in good faith to determine the
historical availability of the EDLCS, excluding those hours where the EDLCS was
not available ***. In the event that such historical availability of the EDLCS
is determined by the Parties to be less than ***, the Parties shall mutually
agree on an adjustment to the System Availability threshold of *** for the
EDLCS.

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

- 13 -



--------------------------------------------------------------------------------

  4.4.2 In the event that the Minimum Performance Criteria are not satisfied at
any point during a Program Year (for reasons other than Force Majeure), Comverge
shall take all necessary actions, *** in order to cause the satisfaction of the
Minimum Performance Criteria. If Comverge fails to (x) initiate such necessary
actions within *** after it becomes aware, or reasonably should have become
aware, of such failure to satisfy the Minimum Performance Criteria or
(y) diligently pursue such actions thereafter until such time that the Minimum
Performance Criteria are satisfied, then it shall be considered a Comverge Event
of Default and NPC shall be entitled to withhold payments hereunder to Comverge,
until such Event of Default is cured by Comverge, in an amount equal to the
reasonably estimated costs for NPC to cause the Minimum Performance Criteria to
be satisfied.

4.5 Dispatch. NPC’s designated SDOs shall have the right to Dispatch, consistent
with this Agreement, control of the Participating Facilities. NPC shall provide
to Comverge the names of all approved SDOs at least thirty (30) days before the
start of each Control Season. ***

ARTICLE 5 - PAYMENT CALCULATIONS; TRANSFER OF DLCS

5.1 Security.

 

  5.1.1 As a condition of NPC’s execution of and continuing obligations under
this Agreement, Comverge shall provide to NPC ***, as security for the
performance of Comverge’s obligations hereunder, either (a) a letter of credit
from a Qualified Financial Institution in a form reasonably acceptable to NPC or
(b) a cash deposit, in either case, in an amount equal to ***) (the “Performance
Security”). NPC shall have the right to draw upon the Performance Security, in
its sole discretion, in the event Comverge fails to make any payments owing
under this Agreement or to reimburse NPC for costs that NPC has incurred or may
incur as a result of Comverge’s failure to perform its obligations hereunder.
The Development Security has been provided to NPC as of the date hereof.

 

  5.1.2 With respect to any letter of credit posted by Comverge as Performance
Security: (a) no later than thirty (30) days prior to the expiration date of
such letter of credit, Comverge shall cause the letter of credit to be renewed
or replaced with another letter of credit in an equal amount; (b) in addition to
the conditions

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

- 14 -



--------------------------------------------------------------------------------

 

specified in Section 5.1.1, NPC shall have the right to draw on such letter of
credit, in its sole discretion (i) if such letter of credit has not been renewed
or replaced at least thirty (30) days prior to the date of its expiration or
(ii) if the credit rating of the financial institution that issued such letter
of credit has been downgraded such that the financial institution is no longer
considered a Qualified Financial Institution and Comverge has not caused a
replacement letter of credit to be issued for the benefit of NPC within five
(5) Business Days of such downgrade.

5.2 Netting of Payments. The Parties shall discharge mutual debts and payment
obligations due and owing to each other on the same date through netting, in
which case all amounts owed by each Party to the other Party for amounts owed
hereunder shall be netted so that only the excess amount remaining due shall be
paid by the owing Party.

5.3 Transfer of DLCS Upon Expiration or Termination. The Parties hereby agree
that, in consideration of the amounts paid by NPC to Comverge under this
Agreement, immediately upon the expiration or termination of this Agreement, all
of Comverge’s right, title and interest in the DLCS shall transfer to NPC,
without any further consideration or action by the Parties (except to the extent
necessary to give effect to the provisions of this Section 5.3). At the time of
such transfer of the DLCS, the DLCS shall be free and clear of any and all
liens, restrictions, security interests or other encumbrances. Comverge
acknowledges and agrees that the provisions of this Section 5.3 provided a
material inducement for NPC to enter into this Agreement. The Parties shall
execute such agreements and documents as are necessary or desirable to affect or
document such transfer of ownership of the DLCS. The Parties acknowledge and
agree that such transfer of ownership of the DLCS shall be done in a manner that
avoids any interruption in the availability of the DLCS. Comverge shall not take
any actions, or fail to take any actions, during the Term that would adversely
affect the transfer of the DLCS to NPC in accordance with the foregoing
provisions. The provisions of this Section 5.3 shall survive the expiration or
termination of this Agreement.

ARTICLE 6 - MARKETING, RECRUITMENT AND RETENTION

6.1 Marketing Plan. Comverge shall perform the marketing, recruitment and
retention activities set forth in Attachment 2A in an effort to solicit and
retain Participants for the Program. Within fifteen (15) Business Days after the
Start Date, the Parties shall have an initial meeting to structure the marketing
objectives of the Program. Comverge shall supply a draft of the Marketing Plan
to NPC within thirty (30) Business Days after the Start Date. Within fifteen
(15) Business Days of NPC’s receipt of the draft Marketing Plan, NPC shall
either approve the draft Marketing Plan or provide Comverge with comments that
will allow for approval of the draft Marketing Plan. If NPC provides comments on
the draft Marketing Plan, then Comverge shall incorporate such comments into the
Marketing Plan and re-submit the draft Marketing Plan for approval in accordance
with the preceding procedures. Comverge shall provide periodic updates to the
Marketing Plan as the Program progresses. Within fifteen (15) Business Days of
NPC’s receipt of each Marketing Plan update, NPC shall either approve the
Marketing Plan

 

- 15 -



--------------------------------------------------------------------------------

update or provide Comverge with comments that will allow for approval of the
Marketing Plan update in accordance with the preceding procedures.

6.2 Marketing Materials. Comverge shall provide all marketing materials to NPC
for NPC’s approval prior to the utilization of such materials. Within fifteen
(15) Business Days of NPC’s receipt of such marketing materials, NPC shall
either approve such marketing materials or provide Comverge with comments that
will allow for approval of such marketing materials. If Comverge provides
comments on such marketing materials, then Comverge shall modify the marketing
materials to reflect such comments and re-submit the marketing materials for
approval in accordance with the preceding procedures. If NPC fails to approve or
provide comments on such marketing materials within such 15-Business Day period,
then such marketing materials shall be deemed approved.

ARTICLE 7 - EQUIPMENT INSTALLATION

7.1 Installation. Comverge shall install all DLCS Load Control Equipment and
procure and manage Third Party Services, and perform all other necessary
activities to enable Dispatch of the DLCS, as set forth in Attachment 2B and the
EDLCS, as set forth in Attachment 2C.

7.2 Supply of Carrier Two-Way PCTs. Within forty-five (45) days of the Start
Date, NPC shall provide Comverge, at no costs or expense to Comverge, with
approximately *** commercial versions of the Carrier Two-way PCT for
installation by Comverge in accordance with this Agreement at Commercial
Participating Facilities.

ARTICLE 8 - MAINTENANCE; SITE CLEAN UP

8.1 Scope of Work. Comverge shall maintain the DLCS and the EDLCS equipment and
other components, including the Load Control Equipment, and perform all other
necessary activities, including those set forth in Section 8.3, to ensure the
continued operation of the DLCS and the EDLCS throughout the Term, in accordance
with this Agreement.

8.2 Tracking, Verification and Resolution of Participant Complaints. Comverge
shall, in accordance with Good Industry Practice and Applicable Law, follow
standard procedures for tracking, verifying and resolving Participant complaints
pursuant to Attachments 2A and 2B.

8.3 Preventive, Routine and Non-Routine Maintenance and Repairs. Comverge shall
be responsible for the preventive, routine and non-routine maintenance and
repairs of the DLCS and the EDLCS for the Term of the Agreement. Maintenance
shall be performed in accordance with Good Industry Practice and Applicable Law
and on a basis that ensures reliable safe operation, and shall be performed by
knowledgeable, trained and experienced personnel utilizing proper equipment and
tools.

8.4 EDLCS Inspection Program. Comverge shall implement an inspection program for
the EDLCS to provide for the inspection of at least *** of the EDLCS Load

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

- 16 -



--------------------------------------------------------------------------------

Control Devices each year to ensure proper system operation. The inspections
shall ensure that each EDLCS Load Control Device is operational and has the
ability to control participants’ End-use Load(s).

8.5 Comverge Monitoring and Testing. Comverge shall be responsible for
conducting routine monitoring and testing to ensure that the EDLCS and the DLCS
equipment is functioning as designed and implemented. Comverge shall provide NPC
with prior written notice of such routine system monitoring and testing. System
tests shall include, but not be limited to, tests of the communication system to
insure that Load Control Devices are receiving communications signals.

8.6 Program Reporting. Comverge shall provide NPC with Program reports, data and
support in accordance with Attachment 2G.

8.7 Site Clean Up. Comverge shall collect and responsibly dispose of any trimmed
wire clippings, unused screws or brackets, hazardous materials and any other
material waste that may result from the installation of the Load Control Devices
at a Participating Facility.

ARTICLE 9 - MEASUREMENT AND VERIFICATION PROGRAM

9.1 NPC Responsibility. NPC shall be responsible for implementing the field
work, data collection and analyses of the M&V Program in accordance with the
requirements of Attachment 1C. Promptly following the third quarter of each
Program Year, the M&V Program shall be used to determine the kW Factor. The kW
Factor shall be utilized to calculate Verified Demand Reduction, as provided in
Attachment 1C. Within thirty (30) days after the completion of the Control
Season, NPC shall provide the report required pursuant to Attachment 1C.

9.2 Independent Verification. Comverge may at its own cost and expense conduct
or cause to be conducted an independent verification of field work, data
collection and analyses of the M&V Program, provided that such independent
verification shall not interfere with the implementation of the M&V Program .
NPC shall reasonably cooperate fully with Comverge, or any contractor retained
by Comverge, in connection with any such independent verification.

ARTICLE 10 - SOFTWARE SYSTEM

10.1 DLCS Software System. In order to operate the DLCS, Comverge shall
implement (a) its own software, including the LMS Software for operating the
Comverge designed DLCS equipment, the BIS Software for tracking customer
installations and procedures, and the M&V Software, all of which shall be hosted
and run at Comverge facilities as provided in Attachment 2F and (b) the Carrier
Software for operating the Carrier Two-way thermostats, which shall be hosted
and run at Carrier facilities.

 

- 17 -



--------------------------------------------------------------------------------

10.2 EDLCS Software System. In order to operate the EDLCS, Comverge shall
utilize its own software to control Comverge Load Control Devices and the
Parties shall work together to utilize third-party software in accordance with
Attachment 2C.

10.3 Grant of Software License. Comverge hereby grants to NPC, and NPC accepts
from Comverge a perpetual, irrevocable, non-exclusive, non-transferable,
royalty-free license to Use the Software and Software Documentation as specified
in Attachment 2F, in connection with the DLCS. Comverge shall retain ownership
of all Software and Software Documentation. Such license shall be assignable in
connection with any assignment of this Agreement or any transfer of the DLCS,
provided that such assignee shall agree to the foregoing terms of such license.
The provisions of this Section 10.3 shall survive the expiration or termination
of this Agreement.

10.4 BIS Software Data. Upon NPC’s request, Comverge shall provide NPC with the
data and information regarding the DLCS and EDLCS customers and devices from the
BIS Software. Such data and information shall be provided in a form reasonably
requested by NPC and suitable for importing into third-party software. The
provisions of this Section 10.4 shall survive the expiration or termination of
this Agreement.

ARTICLE 11 - BILLING AND PAYMENT

11.1 Invoicing. All invoices and statements provided by Comverge under this
Agreement shall utilize NPC’s accounting codes and purchase order numbers, which
accounting codes and purchase order numbers shall be provided by NPC within
fifteen (15) Business Days of the Start Date. Comverge shall implement and
maintain standard financial control protocols in connection with all payments
made or received under this Agreement.

11.2 Monthly Invoices and Annual Statement.

 

  11.2.1 Comverge shall prepare and submit to NPC a monthly invoice within ten
(10) days of the end of each Program Month showing: (a) the calculation, with
supporting details, of the DLCS Monthly Payment and the EDLCS Monthly Payment
pursuant to Attachment 1B, (b) a verified list of Load Control Devices installed
in the previous month, including the number of Carrier Load Control Devices,
Comverge Load Control Devices and the description of the installation of each
such device; (c) a cumulative list of Load Control Devices installed since the
beginning of the Program Year; and (d) any other information reasonably
requested by NPC.

 

  11.2.2

Within forty-five (45) days after (a) the completion of a Control Season or
(b) the expiration or termination of this Agreement, Comverge shall prepare, and
provide to NPC, a statement showing: (i) the calculation, with supporting
details, of the Incremental Price, the DLCS Settlement Payment, the Maintained
Price, the EDLCS Settlement Payment and the Settlement Payment pursuant to
Attachment 1B; (ii) the Annual Settlement Statement; (iii) a list of all
Participating Facilities; (iv) a Program synopsis of the Control Season from

 

- 18 -



--------------------------------------------------------------------------------

 

information provided by NPC including, all M&V Events and Dispatch Events,
including the date, time and duration of each such event; (v) the aggregate
total of Dispatch Hours; (vi) the estimated Demand Reduction attributed to each
Participating Facility for each Program Month; and (vii) any other information
reasonably requested by NPC.

11.3 Payment Responsibility. NPC shall pay all undisputed portions of invoices
and statements provided by Comverge pursuant to Section 11.2, by check or by
wire transfer, within thirty (30) days after receipt of the invoice. In the case
where NPC is owed a Settlement Payment, Comverge shall pay the amount of such
Settlement Payment within seventy-five (75) days after the end of the Control
Season. The reconciliation of any discrepancies or errors discovered in an
invoice or statement shall be applied (netted either for or against) in the next
applicable monthly invoice.

11.4 Late Payments. Remittances received by mail shall be considered to have
been paid when due if the postmark indicates the payment was mailed on or before
the date due. If any undisputed amount due is not paid on or before the due
date, such unpaid amount shall bear interest at the Late Payment Rate from the
date that such amount was due and such interest shall be added to the next
applicable monthly invoice. If a due date occurs on a weekend or Holiday, the
actual due date shall be deemed to be the next succeeding Business Day.

11.5 Billing Disputes. To resolve any billing dispute, the Parties shall use the
procedures set forth in Section 13.7. Within ten (10) Business Days of the date
of a Party’s receipt of written notice of a dispute, each Party must furnish the
other Party with detailed billing calculations for the amount in dispute. Unless
the Parties mutually agree otherwise, when a billing dispute is resolved, the
Party owing an amount to the other Party shall pay the amount owed within ten
(10) Business Days of the date of such resolution, with interest calculated at
the Late Payment Rate.

ARTICLE 12 - DEFAULT; TERMINATION

12.1 Events of Default of Comverge.

12.1.1 Any of the following shall constitute an Event of Default of Comverge
upon its occurrence and no cure period shall be applicable:

 

  A. Comverge’s dissolution or liquidation; provided, however, that a
reorganization of Comverge into other or multiple entities shall not constitute
dissolution or liquidation if Comverge continues to guarantee its performance
under this Agreement to NPC’s satisfaction, as determined in its sole
discretion;

 

  B.

Comverge makes an assignment for the benefit of its creditors or makes or is the
subject of the filing of a petition in bankruptcy or insolvency or for
reorganization or arrangement under the bankruptcy laws of the United States or
under any insolvency act of any state, or Comverge voluntarily

 

- 19 -



--------------------------------------------------------------------------------

 

takes advantage of any such law or act by answer or otherwise or is subject to
any similar action or proceeding;

 

  C. Comverge’s fails to cause ***;

 

  D. Comverge’s failure to maintain ***; or

 

  E. Comverge transfers or assigns this Agreement in violation of Article 20.

12.1.2 Any of the following shall constitute an Event of Default of Comverge
upon its occurrence unless (a) cured within thirty (30) days after the date of
written notice of such Event of Default from NPC to Comverge as provided for in
Section 13.1, or (b) in the case of an Event of Default which cannot be cured
within thirty (30) days, Comverge has within thirty (30) days after the date of
written notice initiated actions reasonably likely to cure such Event of Default
and is thereafter diligently pursuing such cure; provided, however, such period
shall not extend beyond sixty (60) days after the date of written notice from
NPC concerning such Event of Default:

 

  A. Comverge’s failure to achieve ***;

 

  B. Comverge’s failure to make any payment required under this Agreement;

 

  C. Comverge’s failure to comply with any of its other material obligations
under this Agreement; or

 

  D. Any of the representations or warranties made by Comverge under
Section 15.1 is materially false or misleading.

12.2 Events of Default of NPC.

12.2.1 Any of the following shall constitute an Event of Default of NPC upon its
occurrence and no cure period shall be applicable:

 

  A. NPC’s dissolution or liquidation; provided, however, that a reorganization
of NPC into other or multiple entities shall not constitute dissolution or
liquidation if NPC continues to guarantee its performance under this Agreement
to Comverge’s satisfaction, as determined in its sole discretion; or

 

  B. NPC makes an assignment for the benefit of its creditors or makes or is the
subject of the filing of a petition in bankruptcy or insolvency or for
reorganization or arrangement under the bankruptcy laws of the United States or
under any insolvency act of any state, or NPC voluntarily takes

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

- 20 -



--------------------------------------------------------------------------------

 

advantage of any such law or act by answer or otherwise or is subject to any
similar action or proceeding; or

12.2.2 Any of the following shall constitute an Event of Default of NPC upon its
occurrence unless (a) cured within thirty (30) days after the date of written
notice of such Event of Default from Comverge to NPC as provided for in
Section 13.1, or (b) in the case of an Event of Default which cannot be cured
within thirty (30) days, NPC has within thirty (30) days after the date of
written notice initiated actions reasonably likely to cure such Event of Default
and is thereafter diligently pursuing such cure; provided, however, such period
shall not extend beyond sixty (60) days after the date of written notice from
Comverge concerning such Event of Default:

 

  A. NPC’s failure to comply with any of its material obligations under this
Agreement;

 

  B. Any of the representations or warranties made by NPC under Section 15.2 is
materially false or misleading.

12.2.3 The following shall constitute an Event of Default of NPC upon its
occurrence unless cured within fifteen (15) Business Days after the date of
written notice from Comverge to NPC as provided for in Section 13.1:

 

  A. NPC’s failure to make any payment of an undisputed amount due hereunder
(net of outstanding damages and of any other rights of offset that NPC may have
pursuant to this Agreement). For all late payments of undisputed amounts,
regardless of any cure period, Section 11.4 applies.

12.3 Termination for Events of Default. In addition to any other right or remedy
available at law or in equity, either Party may, upon written notice to the
other Party, terminate this Agreement if any one or more of the Events of
Default of the other Party described in this Article 12 occurs and is not cured
within the cure periods set forth herein. Except as expressly provided in this
Agreement, nothing in this Agreement shall be construed to limit any right or
remedy available at law or in equity to the Parties, including the right to any
and all damages for any breach or other failure to perform hereunder, subject to
section 18.1. All remedies in this Agreement shall survive the expiration or
termination of this Agreement and are cumulative.

12.4 Special Bankruptcy Provision. Because of the importance of this Agreement,
it is agreed that in the event Comverge should ever seek protection under the
provisions of the bankruptcy laws of the United States or under any insolvency
act of any state, and Comverge or its representative trustee considers whether
to assume or reject this Agreement under such bankruptcy law or insolvency act
provisions, the appropriate standard to apply in consideration of rejection is a
standard more rigorous than the usual business judgment standard, such more
rigorous standard being appropriate to balance the burdens to the bankruptcy
estate against the impact on NPC electric ratepayers; and in such consideration,
to give equal or greater weight to the public interest in the adequate,
efficient and reasonable provision of electric utility service at

 

- 21 -



--------------------------------------------------------------------------------

just and reasonable rates, including the effect that a rejection of this
Agreement would have on NPC electric ratepayers.

ARTICLE 13 - CONTRACT ADMINISTRATION AND NOTICES

13.1 Notices in Writing. Notices required by this Agreement shall be addressed
to the other Party, including the other Party’s representative at the addresses
noted in Attachment 2D. Any notice, request, consent or other communication
required or authorized under this Agreement to be given by one Party to the
other Party shall be in writing. It shall either be personally delivered or
mailed, postage prepaid, to the representative of said other Party. In addition,
the notice, request, consent or other communication may be sent by facsimile or
other electronic means with a written confirmation by personally delivered or
mail. Any such notice, request, consent or other communication shall be deemed
to be given when delivered or mailed.

13.2 Changes. Either Party may, by written notice to the other Party, change the
representative or the address to which such notices and communications are to be
sent.

13.3 Authority of Representatives. The Parties’ designated representatives shall
have authority to act for their respective principals in all technical matters
relating to performance of this Agreement and to attempt to resolve disputes or
potential disputes. However, they shall not have the authority to amend or
modify any provision of this Agreement.

13.4 Operating Records. Comverge shall maintain books, records and supporting
data, including such records and data as may be required by state or federal
regulatory authorities, related to this Agreement in conformity with generally
accepted accounting principles. Such books, records and supporting data shall be
kept for at least seven (7) years.

13.5 Audit Rights. NPC shall have the right to audit Comverge’s books, records
and supporting data, relating to payment and verification of invoice or
statement information, upon reasonable prior notice and during regular business
hours. Transactions hereunder, which are more than three (3) years old, shall
not be subject to audit and are deemed final. If an audit determines that an
overpayment or underpayment has occurred, then notice of such overpayment or
underpayment shall promptly be given to Comverge together with information that
supports such a determination and the overpayment or underpayment, with interest
calculated at the Late Payment Rate, shall be applied (netted either for or
against) in the next applicable monthly invoice.

13.6 Program Management Procedures. The Parties shall design and institute
Program management procedures within thirty (30) days following the Start Date,
which procedures shall include, without limitation, a provision for regular
meeting times to discuss the Program and the matters set forth in Section 7.0 of
Attachment 2B.

13.7 Dispute Resolution.

 

- 22 -



--------------------------------------------------------------------------------

13.7.1 The Parties agree that it is in the best interest of both Parties to
attempt to resolve disputes that arise under this Agreement in a quick and
inexpensive manner. To that end, the Parties commit to attempt to resolve
disputes hereunder informally. For all disputes that may arise pursuant to the
Agreement, the Parties promptly, through their designated representatives
selected in the sole discretion of each Party (individually, the “Party
Representative”, together, the “Parties’ Representatives”), shall negotiate with
one another in good faith in order to reach resolution of the dispute. Such
negotiation shall commence within fourteen (14) days of the date of notice from
one Party Representative to the other Party Representative notifying that Party
of the nature of the dispute.

13.7.2 In the event that the Parties’ Representatives cannot agree to a
resolution of a dispute within thirty (30) days after the commencement of
negotiations pursuant to Section 13.7.1, then either then either Party may
submit the dispute for resolution by final and binding arbitration. Such
arbitration shall be conducted in accordance with the Nevada Uniform Arbitration
Act, following the Commercial Arbitration Rules of the American Arbitration
Association. Any award or determination rendered by the arbitrator may be
entered in any court having jurisdiction.

ARTICLE 14 - FORCE MAJEURE

14.1 Definition of Force Majeure. The term “Force Majeure” means causes or
events that delay or prevent a Party’s performance of its obligations under this
Agreement, but only to the extent that (a) such event of Force Majeure is not
attributable to fault or negligence on the part of the affected Party, (b) such
event of Force Majeure is caused by factors beyond the affected Party's
reasonable control, (c) despite taking all reasonable technical and commercial
precautions and measures to prevent, avoid, mitigate or overcome such event of
Force Majeure and the consequences thereof, the affected Party has been unable
to prevent, avoid, mitigate or overcome such event or consequences, including,
without limitation: acts of God; sudden actions of the elements, such as floods,
earthquakes, hurricanes or tornadoes; sabotage; vandalism beyond that which
could reasonably be prevented by a Party; terrorism; war; riots; fire;
explosion; epidemic or pandemic; severe cold or hot weather or snow or other
extreme or severe weather conditions; blockades; insurrection; labor strikes;
network or paging failure by reason outside of the Parties’ control; any
disruption of electrical power in the NPC service territory preceding a Dispatch
Event or during a Dispatch Event that prevents the proper operation of the DLCS
or the EDLCS.

14.2 Applicability of Force Majeure. Neither Party shall be responsible or
liable for any delay or failure in its performance under this Agreement due
solely to conditions or events of Force Majeure, provided that:

14.2.1 the non-performing Party gives the other Party prompt written notice
describing the particulars of the occurrence of the event of Force Majeure;

14.2.2 the suspension of performance is of no greater scope and of no longer
duration than is required by the event of Force Majeure;

 

- 23 -



--------------------------------------------------------------------------------

14.2.3 the non-performing Party proceeds with reasonable diligence to remedy its
inability to perform and provides weekly progress reports to the other Party
describing actions taken to end the event of Force Majeure; and

14.2.4 when the non-performing Party is able to resume performance of its
obligations under this Agreement, the non-performing Party shall give the other
Party written notice to that effect.

14.3 Termination Due to Extended Force Majeure. This Agreement may be terminated
by a Party if the other Party's obligations hereunder have been excused by the
occurrence of an event of Force Majeure pursuant to this Article 14 for longer
than twelve (12) consecutive months upon written notice to the affected Party,
without further obligation by either Party except as to costs and balances
incurred prior to the effective date of such termination.

14.4 Effect of Force Majeure on Payments. In the event that during a Program
Month Comverge is unable to provide or deliver Delivered Demand Reduction due to
the unavailability of a Participating Facility’s Load Control Device(s) as the
result of an event of Force Majeure, then the Incremental Deemed Demand
Reduction and the Maintained Deemed Demand Reduction for such Program Month
shall be reduced on a pro-rata basis to reflect the hours that such Load Control
Device(s) was unavailable during such Program Month as a result of such event of
Force Majeure, provided, that such event of Force Majeure was not solely caused
by, or solely the result of, NPC’s failure to perform its obligations in
accordance with the provisions of this Agreement.

ARTICLE 15 - REPRESENTATIONS AND WARRANTIES

15.1 Comverge’s Representations and Warranties. Comverge represents and warrants
the following:

 

  15.1.1 Comverge is a corporation duly organized under the laws of the State of
Delaware. Comverge is qualified to do business in each jurisdiction where the
failure to so qualify would have a material adverse effect on its ability to
perform its obligations hereunder or on the business or financial condition of
Comverge. Comverge has all requisite power and authority to conduct its
business, to own its properties, and to execute, deliver and perform its
obligations under this Agreement.

 

  15.1.2 Comverge has the expertise, experience and qualifications to perform
its obligations under this Agreement, including an understanding of NPC’s needs
and requirements as it relates to the DLCS and the EDLCS.

 

  15.1.3 Comverge is properly licensed and permitted insofar as required in
order to perform its obligations under this Agreement.

 

- 24 -



--------------------------------------------------------------------------------

  15.1.4 The execution, delivery and performance of its obligations under this
Agreement by Comverge have been duly authorized by all necessary action, and do
not and will not:

 

  A. require any consent or approval of Comverge’s Board of Directors, or
shareholders, other than that which has been obtained and is in full force and
effect;

 

  B. violate any provision of Applicable Law having applicability to Comverge or
violate any provision in any formation documents of Comverge, the violation of
which could have a material adverse effect on the ability of Comverge to perform
its obligations under this Agreement;

 

  C. result in a breach of or constitute a default under Comverge’s formation
documents or bylaws, or under any agreement relating to the management or
affairs of Comverge or any indenture or loan or credit agreement, or any other
agreement, lease or instrument to which Comverge is a party or by which Comverge
or its properties or assets may be bound or affected, the breach or default of
which could reasonably be expected to have a material adverse effect on the
ability of Comverge to perform its obligations under this Agreement; or

 

  D. result in, or require the creation or imposition of any mortgage, deed of
trust, pledge, lien, security interest or other charge or encumbrance of any
nature (other than as may be contemplated by this Agreement) upon or with
respect to any of the assets or properties of Comverge now owned or hereafter
acquired, the creation or imposition of which could reasonably be expected to
have a material adverse effect on the ability of Comverge to perform its
obligations under this Agreement.

15.1.6 This Agreement is a valid and binding obligation of Comverge.

15.1.7 The execution and performance of this Agreement by Comverge shall not
conflict with or constitute a breach or default under any contract or agreement
of any kind to which Comverge is a party or any judgment, order, statute or
regulation that is applicable to Comverge.

15.1.7 Comverge shall comply with all Applicable Laws, including but not limited
to equal opportunity and affirmative action requirements and all applicable
federal, state and local environmental laws and regulations presently in effect
or which may be enacted during the Term of this Agreement.

15.1.8 Comverge shall disclose to NPC, to the extent that, and as soon as it is
known to Comverge, any alleged violation of any environmental laws or
regulations arising out of the construction or operation of any Participating
Facility, or the alleged presence of Environmental Contamination at any
Participating Facility or on its site, or the existence

 

- 25 -



--------------------------------------------------------------------------------

of any past or present enforcement, legal or regulatory action or proceeding
relating to such alleged violation or alleged presence of Environmental
Contamination.

15.1.9 The prices submitted in competition for award of this Agreement were
arrived at independently, without, for the purpose of restricting competition,
any consultation, communication, or agreement with any other offeror or
competitor relating to (1) those prices, (2) the intention to submit an offer,
or (3) the methods or factors used to calculate the prices offered.

15.1.10 No attempt has been made to induce any other party to submit or not to
submit an offer for the purpose of restricting competition.

15.1.11 No attempt has been made to influence the award of this Agreement, or to
influence the administration of the terms and conditions of this Agreement,
through the offering to an employee, contractor or agent of NPC any items, money
or entertainment, intended to improperly influence the award of this Agreement
or to obtain favorable treatment under this Agreement.

 

15.2 NPC’s Representations and Warranties. NPC represents and warrants the
following:

15.2.1 NPC is a corporation duly organized under the laws of the State of Nevada
and is qualified to do business in each other jurisdiction where the failure to
so qualify would have a material adverse effect on its ability to perform its
obligations hereunder or on the business or financial condition of NPC. NPC has
all requisite power and authority to conduct its business, to own its
properties, and to execute, deliver and perform its obligations under this
Agreement.

15.2.2 The execution, delivery and performance of its obligations under this
Agreement by NPC have been duly authorized by all necessary corporate action,
and do not and will not:

 

  A. subject to obtaining any required regulatory approvals, violate any
provision of Applicable Law having applicability to NPC or violate any provision
in any corporate documents of NPC, the violation of which could have a material
adverse effect on the ability of NPC to perform its obligations under this
Agreement;

 

  B. result in a breach of or constitute a default under NPC’s charter or
bylaws, or under any agreement relating to the management or affairs of NPC, or
any indenture or loan or credit agreement, or any other agreement, lease or
instrument to which NPC is a party or by which NPC or its properties or assets
may be bound or affected, the breach or default of which could reasonably be
expected to have a material adverse effect on the ability of NPC to perform its
obligations under this Agreement; or

 

- 26 -



--------------------------------------------------------------------------------

  C. result in, or require the creation or imposition of any mortgage, deed of
trust, pledge, lien, security interest or other charge or encumbrance of any
nature (other than as may be contemplated by this Agreement) upon or with
respect to any of the assets or properties of NPC now owned or hereafter
acquired, the creation or imposition of which could reasonably be expected to
have a material adverse effect on the ability of NPC to perform its obligations
under this Agreement.

15.2.3 This Agreement is a valid and binding obligation of NPC.

15.2.4 The execution and performance of this Agreement shall not conflict with
or constitute a breach or default under any contract or agreement of any kind to
which NPC is a party or any judgment, order, statute or regulation that is
applicable to NPC.

ARTICLE 16 - INSURANCE

16.1 Comverge’s Insurance Requirements. Comverge shall obtain and maintain, or
cause to be obtained and maintained, in effect throughout the Term of this
Agreement such insurance policies and coverage as is required by Applicable Law
and as set out in Attachment 2E.

16.2 Changes to Insurance Minimum Limits. NPC shall have the right, at times
deemed appropriate by NPC during the Term of this Agreement, to request Comverge
to increase the insurance minimum limits specified in Attachment 2E in order to
maintain reasonable coverage amounts. Comverge shall make all reasonable efforts
to comply with such request at NPC’s expense.

16.3 Notice to NPC. The insurance policies to be maintained by Comverge
hereunder shall include the provisions or endorsements required by this Article
16 and Attachment 2E. If any such policy is maintained on a “claims made” form
and is converted to an “occurrence form”, the new policy shall be endorsed to
provide coverage back to a retroactive date reasonably acceptable to NPC.

16.4 Certificates of Insurance Required. Promptly following the Start Date,
Comverge shall provide NPC a certificate(s) of insurance verifying the existence
of insurance coverages and endorsements required by this Article 16 and
Attachment 2E. Failure of Comverge to obtain such insurance coverages or to
provide NPC with the certificates of insurance, shall in no way relieve Comverge
of the insurance requirements of this Article 16 or limit Comverge’s obligations
and liabilities under any provision of this Agreement.

16.5 Application of Proceeds. For the Term Comverge shall apply any and all
insurance proceeds received in connection with the damage or destruction of the
Participating Facilities toward the repair, reconstruction or replacement of the
Participating Facilities.

ARTICLE 17 - INDEMNITY

 

- 27 -



--------------------------------------------------------------------------------

17.1 GENERAL. EACH PARTY (THE “INDEMNIFYING PARTY”) SHALL FULLY INDEMNIFY AND
DEFEND THE OTHER PARTY AND EACH OF THE OTHER PARTY’S SUBSIDIARIES AND
AFFILIATES, AND THE PARTNERS, MEMBERS, PARTICIPANTS, PRINCIPALS,
REPRESENTATIVES, SHAREHOLDERS, DIRECTORS, TRUSTEES, OFFICERS, AGENTS, EMPLOYEES,
CUSTOMERS, SUCCESSORS AND ASSIGNS OF EACH OF THEM (THE “INDEMNIFIED PARTY”) FROM
AND AGAINST ANY AND ALL LOSSES, COSTS, DAMAGES, INJURIES, LIABILITIES, CLAIMS,
DEMANDS, PENALTIES AND INTEREST, INCLUDING REASONABLE ATTORNEYS’ FEES, DIRECTLY
OR INDIRECTLY CAUSED BY THE MATERIAL BREACH OF, OR THE PERFORMANCE OR
NON-PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

17.2 Environmental. Comverge shall indemnify, defend and hold NPC, and each of
its subsidiaries and affiliates, and the partners, members, participants,
principals, representatives, shareholders, directors, trustees, officers,
agents, employees, successors and assigns of each of them (collectively, “NPC
Parties”) harmless from and against all claims, demands, losses, liabilities,
penalties and expenses (including reasonable attorneys’ fees) for personal
injury or death to persons, damage to or loss of property, and response costs
relating to Environmental Contamination, arising out of, resulting from or
caused by the violation of any Environmental Laws or the negligent or tortious
acts, errors or omissions of Comverge (or any of its or any of its employees,
directors, officers, agents, representatives, affiliates, customers, successors,
or assigns (collectively “Comverge Parties”)), except to the extent that such
violation, injury, death, loss, liability or response costs are directly
attributable to the negligent or tortious acts, errors or omissions of NPC or
NPC Parties.

17.3 Intellectual Property/ EDLCS.

17.3.1 Comverge shall indemnify, defend and hold NPC and NPC Parties harmless
from and against all losses incurred by NPC or NPC Parties arising out of or
connected with a thirty party claim relating to: infringement of such third
party’s patent, copyright, trademark, trade secret, confidentiality or other
right related to the DLCS, or any related equipment or software associated with
the DLCS and, to the extent provided by Comverge, the EDLCS; provided, that
(a) such use by NPC or NPC Parties that infringes is consistent with the use
described in or contemplated by this Agreement; (b) such infringement or
misappropriation is not based solely on the combination or integration of any
software or any other device or product not contemplated by this Agreement; and
(c) such design or software, if any, was not effected by NPC or NPC Parties with
NPC’s knowledge (actual or constructive) of any infringement or misappropriation
issue related thereto.

17.3.2 NPC shall indemnify, defend and hold Comverge and Comverge Parties
harmless from and against all losses incurred by Comverge or Comverge Parties
arising out of or connected with a thirty party claim relating to: infringement
of such third party’s patent, copyright, trademark, trade secret,
confidentiality or other right related to the EDLCS or any related equipment or
software associated with the EDLCS, except to the extent provided by Comverge
and except to the extent that such injury, death, loss, liability or

 

- 28 -



--------------------------------------------------------------------------------

response costs are directly attributable to the negligent or tortious acts,
errors or omissions of Comverge or Comverge Parties.

17.4 Procedures.

17.4.1 Promptly after receipt by a Party of any claim or notice of the
commencement of any action, administrative or legal proceeding, or investigation
as to which the indemnity provided for in this Article 17 may apply, the
Indemnified Party shall notify the Indemnifying Party in writing of such fact,
but the failure so to notify such Indemnifying Party of any such action shall
not relieve the Indemnifying Party from any liability which it may have to the
Indemnified Party except to the extent that such failure to notify shall
adversely affect the rights of the Indemnifying Party. The Indemnifying Party
shall be entitled to participate at its own expense in the defense or, if it so
elects, to assume the defense thereof with counsel designated by the
Indemnifying Party and satisfactory to the Indemnified Party; provided, however,
that if the defendants in any such action include both the Indemnified Party and
the Indemnifying Party and the Indemnified Party shall have reasonably concluded
that there may be legal defenses available to it which are different from or
additional to, or inconsistent with, those available to the Indemnifying Party,
the Indemnified Party shall have the right to select and be represented by
separate counsel, at the Indemnifying Party’s expense, unless a liability
insurer is willing to pay such costs.

17.4.2 The Indemnifying Party shall bear the reasonable fees and expenses of the
counsel retained by the Indemnified Party if (a) the Indemnified Party shall
have retained such counsel in accordance with the preceding paragraph 17.4.1,
(b) the Indemnifying Party shall elect not to assume the defenses of such
action, (c) the Indemnifying Party, within a reasonable time after notice of the
commencement of the action, shall not have employed counsel reasonably
satisfactory to the Indemnified Party to represent the Indemnified Party, or
(d) the Indemnifying Party shall have authorized the employment of counsel for
the Indemnified Party at the expense of the Indemnifying Party. An Indemnified
Party shall not enter into a settlement or other compromise with respect to any
claim without the prior written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld or delayed. The Indemnifying Party shall not
enter into a settlement or other compromise with respect to any claim against
the Indemnified Party without the Indemnified Party’s consent unless (i) there
is no finding or admission of any violation of Applicable Law or any violation
of the rights of any person, and (ii) the sole relief provided is monetary
damages that are paid in full by the Indemnifying Party. If the Indemnifying
Party fails to assume the defense of a claim meriting indemnification, the
Indemnified Party may at the expense of the Indemnifying Party contest, settle
or pay such claim, provided that settlement or full payment of any such claim
may be made only following consent of the Indemnifying Party or, absent such
consent, with the written opinion of the Indemnified Party’s counsel that such
claim is meritorious or warrants settlement.

17.4.3 Except as otherwise provided in this Article 17, in the event that a
Party is obligated to indemnify and hold the other Party and its successors and
assigns harmless

 

- 29 -



--------------------------------------------------------------------------------

under this Article 17, the amount owing to the Indemnified Party shall be the
amount of the Indemnified Party’s actual loss net of any insurance proceeds
received by the Indemnified Party following a reasonable effort by the
Indemnified Party.

17.5 Survival. The provisions of this Article 17 shall survive the expiration or
termination of this Agreement.

ARTICLE 18 - LIMITATION OF LIABILITY

18.1 LIMITATION OF LIABILITY. NEITHER PARTY NOR ITS SUBSIDIARIES OR AFFILIATES
NOR THE OFFICERS, AGENTS, EMPLOYEES, REPRESENTATIVES, PARTICIPANTS, PARTNERS,
MEMBERS, SHAREHOLDERS, PRINCIPALS, DIRECTORS, TRUSTEES, SUCCESSORS OR ASSIGNS OF
ANY OF THEM SHALL IN ANY EVENT BE LIABLE TO THE OTHER PARTY OR ITS SUBSIDIARIES
OR AFFILIATES OR THE OFFICERS, AGENTS, EMPLOYEES, REPRESENTATIVES, PARTICIPANTS,
PARTNERS, MEMBERS, SHAREHOLDERS, PRINCIPALS, DIRECTORS OR TRUSTEES OF ANY OF
THEM FOR INCIDENTAL, PUNITIVE, CONSEQUENTIAL (EXCEPT AS PROVIDED FOR HEREIN),
SPECIAL, OR INDIRECT DAMAGES OF ANY NATURE, ARISING AT ANY TIME, FROM ANY CAUSE
WHATSOEVER, WHETHER ARISING IN TORT, CONTRACT, WARRANTY, STRICT LIABILITY, BY
OPERATION OF LAW OR OTHERWISE, CONNECTED WITH OR RESULTING FROM PERFORMANCE OR
NON-PERFORMANCE UNDER THIS AGREEMENT. NOTHING IN THIS ARTICLE 18 SHALL BE DEEMED
TO AFFECT OR LIMIT THE RIGHT OF AN INDEMNIFIED PARTY TO CLAIM INDEMNIFICATION
FROM THE INDEMNIFYING PARTY UNDER ARTICLE 17. THE PROVISIONS OF THIS ARTICLE 18
SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS AGREEMENT.

ARTICLE 19 - COMPLIANCE WITH LAW AND REGULATORY REQUIREMENTS

19.1 Compliance with the Law. Each Party shall at all times comply with all
Applicable Laws. As applicable, each Party shall give all required notices and
shall procure and maintain all necessary governmental licenses, necessary for
performance of this Agreement, and shall pay its respective charges and fees in
connection therewith.

ARTICLE 20 - ASSIGNMENT AND OTHER TRANSFER RESTRICTIONS

20.1 No Assignment Without Consent. Except as permitted below, neither Party
shall assign this Agreement or any portion hereof, without the prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed. Prior notice of any such assignment shall be given to the other Party.
Notwithstanding the above:

 

  20.1.1

This Agreement may be assigned by Comverge, without the prior approval of NPC:
(a) as part of a reorganization, merger, share exchange, consolidation or sale

 

- 30 -



--------------------------------------------------------------------------------

 

or disposition of all or substantially all of the assets of Comverge; or (b) to
a wholly owned subsidiary of Comverge, where Comverge shall be a guarantor. In
the event of any such assignment, Comverge shall remain liable under this
Agreement until (x) NPC consents to the release of Comverge (which shall not be
unreasonably withheld or delayed) and (y) Comverge’s successor or assignee
consents in writing to be bound by the obligations of Comverge. This Agreement
may also be collaterally assigned by Comverge, without the prior approval of
NPC, for the benefit of Comverge’s lenders or in connection with an initial
public offering.

 

  20.1.2 This Agreement may be assigned by NPC, without the prior approval of
Comverge: (a) as part of a reorganization, merger, share exchange, consolidation
or sale or disposition of all or substantially all of the assets of NPC; (b) to
Sierra Pacific Power or an “affiliated interest” as that term is defined in the
Nevada Public Utility Act; (c) to a legally authorized governmental or
quasi-governmental agency charged with providing retail electric service in
Nevada; or (d) as otherwise required by Applicable Law. In the event of any such
assignment, NPC shall remain liable under this Agreement until (x) Comverge
consents to the release of NPC (which shall not be unreasonably withheld or
delayed) and (y) NPC’s successor or assignee consents in writing to be bound by
the obligations of NPC. This Agreement may also be collaterally assigned by NPC,
without the prior approval of Comverge, for the benefit of NPC’s lenders.

ARTICLE 21 - JOINT INTEREST

21.1 Cooperation by Parties. NPC and Comverge believe it to be in their joint
interest that the Program achieves a high degree of success and reaches the
maximum possible number of Participants. Accordingly, NPC and Comverge intend
that, during the Term of the Agreement, the Parties shall, subject to the terms
and conditions of this Agreement and of all applicable regulatory requirements
which may exist during the Term of this Agreement work together in good faith to
offer and provide to the customers of NPC the services described in this
Agreement.

21.2 Comverge Cooperation.

 

  21.2.1 Comverge shall work closely, cooperatively and collaboratively with NPC
staff and personnel, the M&V Contractor and other NPC contractors in support of
Program activities and procedures;

 

  21.2.2 Comverge shall (a) work closely, cooperatively and collaboratively
with, and provide information as necessary to the NPC Energy Education Team and
(b) provide support at energy education related events at the request of NPC.

ARTICLE 22 - MISCELLANEOUS

 

- 31 -



--------------------------------------------------------------------------------

22.1 Waiver. The failure of either Party to enforce or insist upon compliance
with or strict performance of any of the terms or conditions of this Agreement,
or to take advantage of any of

its rights thereunder, shall not constitute a waiver or relinquishment of any
such terms, conditions or rights, but the same shall be and remain at all times
in full force and effect.

22.2 Taxes/ Permits. Comverge shall be responsible for any and all present or
future federal, state, municipal or other lawful taxes applicable by reason of
the ownership and operation of the DLCS under this Agreement, and all ad valorem
taxes relating to the DLCS. For equipment that Comverge installs, Comverge shall
be responsible for obtaining required permits with reasonable support from NPC.
For equipment that NPC installs, NPC shall be responsible for obtaining required
permits.

22.3 Disclaimer of Third Party Beneficiary Rights. In executing this Agreement,
NPC does not, nor should it be construed to, extend its credit or financial
support for the benefit of any third parties lending money to or having other
transactions with Comverge. Nothing in this Agreement shall be construed to
create any duty to, or standard of care with reference to, or any liability to,
any person not a party to this Agreement.

22.4 Relationship of the Parties.

 

  22.4.1 This Agreement does not create an association, joint venture or
partnership between the Parties and does not impose any partnership obligation
or liability upon either Party. Neither Party shall have any right, power or
authority to enter into any agreement or undertaking for, or act on behalf of,
or to act as an agent or representative of, the other Party.

 

  22.4.2 The relation of Comverge to NPC shall be that of an independent
contractor. Any provisions of this Agreement which may appear to give NPC the
right to direct or control Comverge as to details of performing Comverge’s
obligations hereunder, shall be deemed to mean that Comverge shall follow NPC’s
desires in the results of the work and not in the means by which the work is to
be accomplished. Comverge shall have the complete right, obligation and
authoritative control over the work as to the manner, means and details as to
how to perform its obligations hereunder.

 

  22.4.3 Comverge shall be solely liable for the payment of all wages, taxes and
other costs related to the employment of persons to perform such services,
including all federal, state and local income, social security, payroll and
employment taxes and statutorily mandated workers’ compensation coverage. None
of the persons employed by Comverge shall be considered employees of NPC for any
purpose; nor shall Comverge represent to any person that he or she is or shall
become a NPC employee.

22.5 ***

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

- 32 -



--------------------------------------------------------------------------------

22.6 Press Releases. Comverge may not issue a press release announcing this
Agreement, the Target Delivered Demand Reduction or any other terms and
conditions of this Agreement, without the prior consent of NPC, which shall not
be unreasonably withheld, conditioned or delayed.

22.7 Confidentiality. The Parties agree that the NDA shall govern this Agreement
and the exchange and disclosure of Confidential Information, as defined in the
NDA.

22.8 Diverse Supplier Information. Comverge shall notify NPC and provide NPC
with appropriate certification if any of its vendors, suppliers or
subcontractors are a business enterprise that is at least fifty-one percent
(51%) owned and operated by women, minority, or service-disabled veteran group
members.

22.9 Integrity. In the performance of its obligations hereunder, Comverge agrees
to conduct itself in a professional manner, and to treat others with honesty,
integrity, respect, fairness and dignity.

22.10 Survival of Obligations. The expiration or termination of this Agreement
shall not relieve the Parties of obligations that are specified herein to
survive such expiration or termination or that by their nature should survive
such expiration or termination, prior to the term of the applicable statute of
limitations.

22.11 Severability. In the event any of the terms, covenants or conditions of
this Agreement, its Attachments, or the application of any such terms, covenants
or conditions, shall be held invalid, illegal or unenforceable by any court or
administrative body having jurisdiction, all other terms, covenants and
conditions of this Agreement and their application not adversely affected
thereby shall remain in force and effect.

22.12 Complete Agreement; Amendments. The terms and provisions contained in this
Agreement and the NDA constitute the entire agreement between NPC and Comverge
with respect to the subject matter hereof and supersede all previous
communications, representations or agreements, either oral or written, between
NPC and Comverge with respect to the subject matter hereof. This Agreement may
be amended, changed, modified or altered, provided that such amendment, change,
modification or alteration shall be in writing and signed by both Parties.

22.13 Binding Effect. This Agreement, as it may be amended from time to time,
shall be binding upon and inure to the benefit of the Parties’ respective
successors-in-interest, legal representatives and assigns.

22.14 Headings. Captions and headings used in the Agreement are for ease of
reference only and do not constitute a part of this Agreement.

22.15 Counterparts. This Agreement may be executed in any number of
counterparts, and each executed counterpart shall have the same force and effect
as an original instrument. All counterparts shall constitute a single
instrument.

 

- 33 -



--------------------------------------------------------------------------------

22.16 Governing Law. The interpretation and performance of this Agreement and
each of its provisions shall be governed and construed in accordance exclusively
with the laws of the State of Nevada without regard to the conflicts of laws
provisions of such state.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

- 34 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the signatories hereto represent that they have been
appropriately authorized to enter into this Agreement on behalf of the Party for
whom they sign. This Agreement is hereby executed as of the date first above
stated.

 

COMVERGE, INC.     NEVADA POWER COMPANY By:         By:       Name:       Name:
  Title:       Title:

 

- 35 -



--------------------------------------------------------------------------------

ATTACHMENT 1 – TARGET DELIVERED DEMAND REDUCTION;

COMPENSATION; MEASUREMENT & VERIFICATION

 

1 - 1

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

ATTACHMENT 1A

TARGET DELIVERED DEMAND REDUCTION

The following table describes the “Target Delivered Demand Reduction” for the
DLCS for each Program Year.

 

Program Year

   Target Delivered
Demand Reduction
(MW)*

PY 1

   ***

PY 2

   ***

PY 3

   ***

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

1A - 1

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

ATTACHMENT 1B

PAYMENT CALCULATIONS

 

I. Mobilization Payment

Within thirty (30) days of the Start Date, NPC shall pay Comverge *** for
Comverge’s mobilization costs required for the Program (the “Mobilization
Payment”). The Mobilization Payment shall be considered as advanced Monthly
Payments. ***

 

II. Deemed Demand Reduction

 

  A. Deemed Demand Reduction: Deemed Demand Reduction (DDR) is equal to ***

 

  B. Incremental Deemed Demand Reduction: The Incremental Deemed Demand
Reduction for a Program Month shall be computed as follows:

Inc. DDRi =

 

LOGO [g83711img003.jpg]    (Proxy kW Factor)i × (Monthly Available Devices)i ×
(1.11)   

Where:

i = Device Population (dp1 through dp2)

***

Monthly Available Devices = (Mo. Devices)i × (1 – Proxy %NRD)i

Where:

“Mo. Devices” means the total number of Load Control Devices within a Device
Population installed during the Program Month.

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

1B - 1

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

“Proxy %NRD” or “Proxy Percentage of Non-Responding Devices” is a proxy for the
Percentage of Non-Responding Devices within a Device Population which shall be
updated at the end of each Control Season based upon the %NRD for each Device
Population as determined by M&V.

“Proxy kW Factor” is a proxy for the kW Factor for each Device Population which
shall be updated at the end of each Control Season based upon the kW Factor for
each Device Population as determined by M&V.

 

  C. Maintained Deemed Demand Reduction. The Maintained Deemed Demand Reduction
shall be computed as follows:

***

 

  D. Proxies at Start Date. As of the Start Date and until PY1 the Proxy %NRD
and Proxy kW Factor shall initially be set as follows:

***

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

1B - 2

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

III. Pricing Calculations

 

  A. Incremental Price: The “Incremental Price” or “Inc. Price” in USD ($) shall
be calculated as follows:

***

 

  B. Maintenance Price: The “Maintenance Price” or “Maint. Price” in USD
($) shall be calculated as follows:

***

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

1B - 3

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

IV. DLCS Delivered Demand Reduction Payment Schedule

 

  A. Payment Structure: Subject to Article I above, NPC shall pay Comverge for
DLCS Delivered Demand Reduction by paying Comverge ongoing DLCS Monthly Payments
for Inc. DDR and Maint. DDR as Load Control Devices are installed and
maintained, with Annual Settlement based upon reconciling Deemed Demand
Reduction with Verified Demand Reduction after the Control Season ends.

 

  B. DLCS Monthly Payments. The “DLCS Monthly Payments” shall be as follows:

***

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

1B - 4

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

  C. DLCS Annual Settlement Statement: Within 45 days of (a) the end of a
Control Season or (b) the expiration or termination of this Agreement, NPC shall
issue an Annual Settlement Statement to settle any differences between Deemed
Demand Reduction and Verified Demand Reduction and to set the new values for all
proxies and prices. Any differences between Deemed Demand Reduction and Verified
Demand Reduction shall be calculated as follows:

***

 

V. EDLCS Delivered Demand Reduction Payment Schedule.

 

  A. Payment Structure: Subject to Article I above, NPC shall pay Comverge for
EDLCS Delivered Demand Reduction by paying Comverge ongoing EDLCS Monthly
Payments for Maint. DDR as Load Control Devices are maintained, with Annual
Settlement based upon reconciling Deemed Demand Reduction with Verified Demand
Reduction after the Control Season ends.

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

1B - 5

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

  B. EDLCS Monthly Payments. The “EDLCS Monthly Payments” for PY1 shall be as
follows:

***

The EDLCS Monthly Payments for PY2 and PY3 shall be as follows:

***

 

  C. EDLCS Annual Settlement Statement: Within 45 days of (a) the end of a
Control Season or (b) the expiration or termination of this Agreement, NPC shall
issue an Annual Settlement Statement to settle any differences between Deemed
Demand Reduction and Verified Demand Reduction and to set the new values for all
proxies and prices. Any differences between Deemed Demand Reduction and Verified
Demand Reduction shall be calculated as follows:

***

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

1B - 6

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

ATTACHMENT 1C

MEASUREMENT AND VERIFICATION PROGRAM

 

1.0 Summary

This attachment has been prepared to detail the purpose and procedures of the
DLCS and the EDLCS measurement and verification program (the “M&V Program”). The
M&V Program shall be planned, deployed, operated and reported by a third party
measurement and verification contractor (the “M&V Contractor”) to NPC. NPC shall
be responsible for payment of the costs due to the M&V Contractor. NPC and
Comverge shall be provided access to all data and analysis performed by the M&V
Contractor.

The M&V Program shall determine the Verified Demand Reduction for the DLCS and
the EDLCS using the following protocols that ensure a 90/10 confidence/precision
level derived from observed measurements.

 

2.0 Calculation of Verified Demand Reduction

The Verified Demand Reduction (VDR) shall be calculated as follows:

***

 

3.0 Load Control Device Populations

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

1C - 1

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

***

 

4.0 Sample Sizes

The “Minimum Sample Size” or “MSS” for each sampling task shall be ***

 

5.0 M&V Samples

An “M&V Sample” means ***

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

1C - 2

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

6.0 ***

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

1C - 3

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

7.0 ***

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

1C - 5

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

8.0 Determination of kW Factor

8.1 Hourly Demand Calculation. Hourly Demand is calculated for each End-use Load
as follows:

***

8.2 Hourly Demand Determination. Hourly Demand shall be calculated for each
End-use Load using the Adjusted kW for each End-use Load and the Hourly Runtime
for End-use Loads as follows:

***

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

1C - 6

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

The Hourly Runtime datasets shall be reported for each hour and shall be
concurrently accessible to the Parties and the M&V Contractor.

8.3 Average Device Demand Determination. “Average Device Demand” for each Device
Population is the sum of the Hourly Demands of each End-use Load within the
Device Population divided by the Available Devices within the Device Population.

8.4 Baseline Device Demand Determination. The “Baseline Device Demand” for each
Device Population and each M&V Event is derived from ***. Each hour from ***.
Pacific Prevailing Time of *** with the highest Average Device Demands during
any of the hours from *** Pacific Prevailing Time is averaged to create the
Baseline Device Demands used to calculate the Offset Factors and against which
to compare the Average Device Demands during M&V Events.

8.5 Offset Factor Determination. “Offset Factor” is calculated as the ratio of
the Average Device Demand in the hour preceding an M&V Event to the Baseline
Device Demand during that same hour.

8.6 Adjusted Baseline Device Demand. The “Adjusted Baseline Device Demand” is
calculated for each Device Population and each M&V Event for each Dispatch Hour
between *** Pacific Prevailing Time by multiplying the Baseline Device Demand in
that hour by the Offset Factor.

8.7 Average Device Demand Reduction Determination. The “Average Device

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

1C - 7

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

Demand Reduction” is calculated ***.

8.8 ***

 

9.0 M&V Process

This section describes the activities that NPC shall contract out to an M&V
Contractor and the responsibilities of the Parties to support this process.

9.1 M&V Planning

NPC shall contract with an M&V Contractor and inform Comverge within ten
(10) days of choosing such contractor. The Parties shall execute a
Non-Disclosure Agreement with the M&V Contractor prior to commencement of
activities by the M&V Contractor.

NPC shall provide to Comverge within ninety (90) days of the Start Date in PY1,
and on March 1 in PY2 and PY3, an annual M&V plan supplied by the selected M&V
Contractor. The plan shall include:

 

  •  

A listing of Participants for each strata and Similar Device Group in the Device
Populations;

 

  •  

An analysis that verifies confidence and accuracy predictions for each sampled
population or group;

 

  •  

M&V activities and responsibilities of the M&V Contractor, Comverge, and NPC;

 

  •  

An annual schedule of activities;

 

  •  

Format of the transmission of the Average Device Demand Reduction reported
within twenty-four (24) hours of each event;

 

  •  

A sample Annual Settlement Statement;

 

  •  

Complete, commented software code that implements the algorithms which calculate
the “Adjusted Baseline Device Demand”, the “Average Device Demand Reduction” and
the “kW Factor.”

Comverge shall review this plan and provide detailed comments within thirty
(30) days of receipt.

9.2 Sample Analysis

During installation of the Load Control Device the End-use Load size shall be
collected by

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

1C - 8

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

Comverge and be made available to the M&V Contractor. NPC shall make available
similar information for any existing program participants.

Samples shall be recruited on a random basis. All parties shall make every
reasonable effort to enable as close to real-time monitoring of the population
samples prior to Dispatch of M&V Events.

*** Comverge shall provide the Participants list to NPC and the M&V Contractor
and NPC shall instruct the M&V Contractor to calculate the proportion of
Participants within each strata of each Device Population and the number of
Similar Devices within each Device Population. The data and calculation results
shall be made available to Comverge for review.

The M&V Contractor shall sample Participants and Load Control Devices in equal
proportion to the population strata within each Device Population unless
otherwise agreed to by Comverge.

NPC shall contract with the M&V Contractor or another third party to perform
inspections of the Load Control Devices.

9.3 M&V Sample Recruitment

NPC shall be responsible for ensuring that the M&V Samples, Communications
Sampled Devices, and Inspected Devices are recruited. Any incentives provided in
order to recruit these samples shall be the responsibility of NPC.

NPC shall provide Comverge with all necessary information about the sampled
Participants and Load Control Devices in order to be able to respond to customer
inquiries in a timely manner. This information shall include:

 

  •  

Contact information for the M&V installers in Las Vegas;

 

  •  

Descriptions of incentives if any;

 

  •  

Installation schedules by customer; and

 

  •  

Incentive mailing dates by customer.

9.4 M&V Installations

In the case where end use metering is required the M&V Contractor is responsible
for all aspects of installation, operations and ongoing maintenance of such
metering.

The M&V Contractor shall schedule installations and conduct these installations
in a timely and professional manner. The M&V Contractor shall provide to NPC and
Comverge a copy of the M&V Participant agreements in advance of recruitment.

The M&V Contractor shall provide Comverge a monthly report of active M&V
Participants starting with the end of the month of the first
activation/installation and monthly through each

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

1C - 9

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

Control Season.

The M&V Contractor shall develop ***.

9.5 Demand Profile Sharing

To support the M&V analysis, system operations and verification by Comverge it
is necessary to share demand profile information between Comverge and the M&V
Contractor. The M&V Contractor has access to meter data for the existing system
and Comverge has the run time data for the Two way PCTs.

The M&V Contractor and Comverge shall post the demand profile data using secure
FTP to the secure Comverge website. Separately, the M&V Contractor and Comverge
shall share the customer information for each profile.

This hourly data will allow each party to estimate load available to the nearest
hour.

In the case where issues with the data are identified each party with notify the
other as soon as practical.

9.6 Baseline Calculation

The M&V Contractor shall transmit to Comverge each day prior to the beginning of
each potential M&V Event day *** to be used in calculating the Baseline Device
Demand.

9.7 M&V Event processing

NPC shall notify the M&V Contractor immediately when it becomes aware that a
Dispatch Event has been initiated and all relevant parameters associated with
the event such as start time, end time, populations under curtailment and
curtailment strategies.

On the day following an M&V Event the M&V Contractor shall transmit to Comverge
for each Device Population:

 

  •  

The Baseline Device Demand;

 

  •  

The Average Device Demand during the M&V Event;

 

  •  

The Offset Factor; and

 

  •  

The Average Device Demand Reduction for each hour of the M&V Event for each
Device Population.

9.8 M&V Reporting

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

1C-10

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

The M&V Contractor shall deliver reports after each M&V Event and shall deliver
an annual report fifteen (15) days after the end of the Control Season. NPC
shall review and approve the reports in a timely manner to support Annual
Settlement and going forward adjustments to ***.

The annual report shall include:

 

  •  

A summary of all M&V Events;

 

  •  

The Average Device Demand Reduction for each hour of the M&V Event for each
Device Population; and

 

  •  

The kW Factor for each Device Population

10.0 Network Monitoring

The M&V Contractor currently operates a communications network monitoring system
with ***. Working with the M&V Contractor, the Parties shall increase the number
of communications monitoring points throughout the Program service territory to
***, including relatively hard to reach areas which shall be determined by field
survey.

The Parties shall work together in an effort to provide the capability for
continuous testing and monitoring by the Parties of the DLCS and the EDLCS
during the Control Season.

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

1C-11

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

ATTACHMENT 2

STATEMENT OF WORK

 

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

ATTACHMENT 2A

MARKETING, RECRUITMENT AND RETENTION

1.0 Scope of Work. Comverge shall perform the marketing, recruitment and
retention activities required to solicit and retain Participants for the
Program, which includes, but is not limited to, the development of the marketing
plan for the Program (the “Marketing Plan”) and the development of enrollment,
marketing and education materials. NPC shall have final approval of all
marketing and recruitment activities. The Program shall be evaluated by both
Parties annually to monitor customer recruitment and retention.

2.0 Marketing Plan. NPC and Comverge shall work together to develop the
Marketing Plan pursuant to Section 6.1. NPC and Comverge shall mutually agree on
the final components of the Marketing Plan. The Marketing Plan shall include:

 

  2.1 Identifying and quantifying the target markets.

 

  2.2 Developing a communications plan to reach the target markets.

 

  2.3 Developing the concept for marketing collateral.

 

  2.4 The Marketing plan shall allow Comverge the following channels which may
be used (collectively below are the “Marketing Channels”):

 

  •  

Monthly Direct Mail,

 

  •  

Quarterly Bill Inserts, if mutually agreed to targets can be selected

 

  •  

Employee solicitation and ambassador program,

 

  •  

Feet-On-The-Street campaigns for residential and commercial customers,

 

  •  

NPC’s Call Center Account Reps cross sell the Program, as time allows as
determined by NPC

 

  •  

NPC’s small commercial account reps and contractors to help support and cross
sell the Program, as time allows as determined by NPC

 

  •  

Radio and Newspaper ads,

 

  •  

NPC to strategically help cross promote the Program via its regular customer
touches such as news letters, direct mail, brochures, online information and
mass media advertising,

 

  •  

Participation in fairs, events and marketing events to promote the Program,

 

  •  

Integrate Program information and signup process developed by Comverge at the
NPC website,

 

  •  

Banner Ads on the web - such as at Weather.com based on zip code entry,

 

  •  

Outbound telemarketing may be used as a channel for selective and targeted
recruiting subject to approval of telemarketing script from NPC,

 

2A-1

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

  •  

HVAC’s Partnerships,

 

  •  

Homebuilder outreach plans, and

 

  •  

Co-marketing and other partnership marketing channels.

 

  2.5 NPC shall pay incentives to Participants in accordance with ***.

3.0 Approaches to Various Sectors. Comverge’s marketing activities shall be
focused on the market segments listed below. Comverge shall adhere to all
communications guidelines, provided by NPC staff, including: branding
guidelines, logo usage, language, look and feel of marketing collateral,
messaging guidelines and ensuring that marketing campaigns are executed upon
receiving final approval from the NPC’s corporate marketing staff or designated
officials providing approvals.

 

  3.1 Small Commercial Segment:

 

  3.1.1 Primary contact method shall be Face-to-Face contact wherein, small
commercial prospects shall be provided information about the Program and a
sign-up brochure shall be provided (FSI: Free Standing Insert).

 

  3.1.2 Eligible customers interested in participating in the Program shall be
able to sign-up by filling in the form or mailing it in subsequent to the
face-to-face contact.

 

  3.1.3 Comverge may also send Direct Mail or contact small commercial customers
via phone calls in order to set up appointments etc.

 

  3.1.4 Comverge may also participate in trade shows to promote the Program and
increase adoption by educating prospects about the efficacy of the program.

 

  3.1.5 Targeting businesses with the Program offer and incorporating the Energy
Efficiency discussion as part of the overall face-to-face touch plan increases
the likely hood for the small businesses to participate in the Program.

 

  3.1.6 ***

 

  3.2 Residential New Construction:

 

  3.2.1 NPC has a strong relationship with residential builders and shall
utilize this relationship to bring in new Participating Facilities into the
Program.

 

  3.2.2 Comverge, in collaboration with NPC, shall hold informational meetings
with residential builders in the NPC footprint. The meetings shall include
complete details of the program and implications for the builders and the new
home buyers.

 

  3.2.3 Comverge shall develop a formal process to enroll builders interested in
participating in the program. Builders shall be provided information about the
Program via PowerPoint presentations and or brochures.

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

2A-2

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

  3.2.4 Comverge may also send Direct Mail or contact builders via phone calls
in order to educate the builder prospects about the program and set up follow-up
appointments.

 

  3.2.5 Comverge shall develop the following for the NPC website: information
about the Program, including online sign-up process; energy saving tips; and
FAQ’s for Residential New Construction Segment.

 

  3.2.6 ***

 

  3.2.7 Comverge shall work with respective builders in order to ensure that new
home buyers are educated about the program. As part of the Program information
package, new home owners shall receive information about the program including
FAQ’s and opt-out option details. ***

 

  3.3 Existing Residential Customer Base:

 

  3.3.1 Comverge shall develop direct mail, bill inserts and other marketing
collateral for the residential customer base.

 

  3.3.2 Based on the relative success in penetrating the residential segment,
frequency of direct mail campaigns and bill inserts to the existing residential
customer base shall be moderated to ensure achievement of annual customer
acquisition targets.

 

  3.3.3 Comverge may also leverage the HVAC community in order to educate them
on the Program so that they become proponents of the Program to their end
customers. Additionally, Comverge may leverage the HVAC community and their
customer list to recruit participants in the load control program.

 

  3.3.4 Comverge may also participate in local events or trade shows in order to
educate and enroll prospects in the Program.

 

  3.3.5 Multi-Dwelling Units (“MDU”) may also be recruited and Comverge
personnel shall work with owners of the MDU complexes in order to recruit
qualified MDU’s to participate in the program.

 

  3.3.6 Comverge shall develop the following for the NPC website: information
about the Program, including an online sign-up process; energy saving tips; and
FAQ’s for the residential customers.

 

  3.3.7 ***.

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

2A-3

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

4.0 Comverge Responsibilities/Call Center.

 

  4.1 Upon receipt from NPC of the customer list, commence execution of the
Marketing Plan and the recruiting of Prospects. Comverge retains the right to
decline certain Prospects based solely on objective circumstances that prevent
customer participation such as faulty or dangerous customer equipment, unsafe
working conditions for Comverge employees or low curtailment signal strength or
objective criteria regarding load value, such as loads that are not coincident
with NPC’s summer peak.

 

  4.2 Mail an initial education package to potential Prospects. The package
shall include information that describes how the specific features of the
Program shall work. The package information shall be professionally printed and
may include direct mail letters, brochures and free standing inserts.

 

  4.3 Be responsible for costs associated with a direct mail campaign, including
printing and mailing of marketing collateral for the first two (2) iterations of
a marketing piece. Additional changes to marketing pieces can be provided at
NPC’s expense. In addition to direct mail, Comverge may conduct marketing
outreach activities to organizations such as trade associations, Chambers of
Commerce and local publications.

 

  4.4 Develop a Participant Enrollment Form and an on-line enrollment process.
Comverge shall be responsible for enrolling eligible participants in the
Program. In the case that a property is rented, the landlord or tenant may
approve the installation of the device, by completing the enrollment
instructions. Once a domicile or commercial building is enrolled in the Program,
it is assumed that the location continues to be enrolled in the Program unless
the device is requested to be removed. In the event that someone moves from the
domicile or commercial property, Comverge shall notify the new occupant about
the device and provide them the opportunity to leave the Program.

 

  4.5 Develop a NPC branded website which shall include a comprehensive on-line
customer education and enrollment process.

 

  4.6 Maintain the customer call center to receive and respond to Participant
inquiries. Comverge shall work with NPC and provide example scripting for the
call center agents. NPC shall have the opportunity to comment on and approve the
scripts, and such comments or approval shall be provided within fifteen
(15) Business Days of receipt of the final copy. Comverge shall work with NPC to
identify linkages necessary between call centers. Comverge shall set up a system
to monitor and report to NPC on a regular basis and shall perform commercial
reasonable efforts to perform the following call center performance metrics.

 

2A-4

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

  4.7 Operate the customer call center from 8:00 a.m. until 6:00 p.m. Pacific
Prevailing Time during the Control Season and 9:00 a.m. until 5:00 p.m. Pacific
Prevailing Time during non-Control Season months, with an “on-call” HVAC service
technician to handle emergency situations after hours.

 

  4.8 Comverge shall collaborate with NPC in striving to innovate, improve and
otherwise enhance the features and benefits of the Program.

5.0 Marketing Material Development Protocols.

 

  5.1 Comverge shall manage all Program marketing-related deliverables, and
ensure that all program materials, customer communications, forms, Web sites and
other Program marketing materials are consistent with NPC’s brand image, comply
with NPC’s graphic standards, and use NPC-approved telephone numbers and Web
addresses.

 

  5.2 Comverge’s development of Program marketing materials shall be tracked
using a production schedule and work break down structure that Comverge shall
update and provide copies to NPC on a weekly basis.

 

  5.3 Upon initiation of each Program marketing project, ***

 

  5.4 Comverge’s marketing team shall meet with NPC marketing personnel in
person ***.

 

  5.5 Comverge shall design NPC branded marketing collateral, according to NPC
standards and subject to NPC approval, which shall be provided in accordance
with Article 6 of this Agreement. Such approval shall include, without
limitation, NPC’s right to approve all uses of and references to its logos,
trademarks and name. The detailed activities for this task shall include, but
not be limited to:

 

  •  

Developing “Request for follow-up” leave-behind materials,

 

  •  

Developing letter and fact sheet text;

 

  •  

Developing layout for customer education package;

 

  •  

Printing and delivering collateral

 

  •  

Developing phone script and “Frequently Asked Questions” for customer contact
personnel.

 

  5.6 Comverge shall not distribute NPC branded materials without NPC’s final
review and approval and from the utility.

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

2A-5

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

  5.7 All Program marketing materials shall include NPC-approved branding and
shall not include Comverge branding, unless agreed upon and approved by NPC.
Comverge shall work under complete compliance of NPC branding guidelines and
requirements in all marketing-related work, content development and mix
execution, unless otherwise agreed upon by NPC.

 

  5.8 ***

6.0 NPC Marketing Responsibilities. NPC shall perform its obligations in
accordance with the approved Marketing Plan.

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

2A-6

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

ATTACHMENT 2B

LOAD CONTROL EQUIPMENT, INSTALLATION,

AND MAINTENANCE SCOPE OF WORK

 

1.0 Scope of Work. Upon receipt of a signed Participant enrollment form,
Comverge is obligated to install all equipment and other components, including
the Load Control Device(s), and perform all other necessary activities for the
DLCS to control each Participating Facility’s End-use Load(s).

 

2.0 Installations. The Parties agree that Comverge shall install *** during
Program Year 1. The Parties shall meet after PY1 to discuss *** for Program
Years 2 and 3 and shall make equitable adjustments ***, as the Parties may, but
are under no obligation to, mutually agree.

 

3.0 Installation. So as to insure an orderly transition, NPC shall continue to
pay its current vendor, QCS, for thirty (30) days following the Start Date. For
any Participating Facility installation, Comverge shall:

 

  3.1 Inspect and make minor repairs to the air conditioning units at no charge
in order to meet electrical code before devices can be installed.

 

  3.2 Perform a communications check using test equipment supplied by Carrier to
ensure that adequate 2-way communication is available and reliable.

 

  3.3 If 2-way coverage is not available or reliable, or other Market Conditions
prevent installation, the installer shall check 1-way VHF coverage. If this
coverage is available, the installer shall proceed with a 1-way Comverge
thermostat installation.

 

  3.4 Use commercially best efforts to install *** at any new construction
Residential Participating Facility;

 

  3.5 Install *** at any Commercial Participating Facility;

 

  3.6 Install all devices and necessary components as required by this
Agreement.

 

  3.7 Provide and apply a label on each device indicating the component and a
number to call for customer service and support.

 

  3.8 Record a serial number from each Load Control Device installed by removing
the “bar-code label” from the front of the device and attaching the label to the
work-order.

 

  3.9 Provide work order copies for each installed device on a monthly basis (if
requested) as part of Program documentation.

 

  3.10 Mount the thermostat to replace the existing customer-owned thermostat
using the existing thermostat wires.

 

  3.11 Mount the communication piece of the 2-way thermostat in the vicinity of
the air handler, in a location that provides convenient wiring and adequate

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

2B-1

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

 

communications to the paging network. If the wiring, or other conditions, do not
allow for this mounting, the installer shall install a 1-way Comverge
thermostat.

 

  3.12 Bag the replaced thermostat and instruct the Participant to store it, in
case they decide to drop out of the Program for any reason.

 

  3.13 Make equipment installations in such a manner as to minimize alterations
to the current structure.

 

  3.14 Installation of conduit, junction boxes, and connectors shall comply with
applicable building codes and the National Electric Code.

 

  3.15 Verify that the air conditioning and thermostat units function correctly
in all operating modes.

 

  3.16 Installation Personnel Recruitment. Comverge shall recruit all local
personnel and subcontractors required as installers and inspectors to have
sufficient personnel at all times to track Participants signing up and to
install according to the proposed installation schedule.

 

  3.17 Installation Training.

 

  3.17.1 Comverge shall provide a comprehensive training and testing program
that ensures that each installer knows both the technical and customer service
aspects of the job.

 

  3.17.2 If installation defect trends develop, Comverge’s project manager shall
take corrective actions including additional training, increasing the number of
random audits for that installer, or releasing the installer from the project.

 

  3.17.3 Comverge’s technicians shall not only be trained in the technical side
of the installation, but shall also be trained and equipped for customer
service.

 

4.0 Maintenance and Site clean up. Comverge is obligated to maintain the DLCS
equipment and other components, including the Load Control Equipment, and
perform all other necessary activities, including those set forth in
Section 8.3, to ensure the continued operation of the DLCS and the EDLCS
throughout the Term, in accordance with this Agreement. If, as a result of such
maintenance or service performed, Comverge concludes that the problem results
from a DLCS failure, and that the use of the DLCS is materially affected
thereby; then Comverge shall immediately commence correction procedures at no
additional cost to NPC.

 

  4.1 Monitoring and Testing. Comverge shall be responsible for routine
monitoring of device reports from missed pages or missed heartbeat messages.
These tests shall be used to verify operation of the communication network and
the thermostats.

 

  4.2 Reporting. Comverge shall provide monthly customer contact logs and
monthly customer participation reports as requested by NPC. Customer
participation reports shall include program enrollment activity, repairs,
customer complaints and resolution and such other data as NPC may reasonably
request.

 

2B-2

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

  4.3 Site Clean Up. Comverge shall collect and responsibly dispose of any
trimmed wire clippings, unused screws or brackets, hazardous materials and any
other material waste that may result from the installation of the Load Control
Devices.

 

  4.4 Installation workmanship, codes and licensing.

 

  4.4.1 Comverge or its subcontractors shall become a registered HVAC
contracting firm in Nevada or acquire the necessary licenses.

 

  4.4.2 Comverge shall perform all installations in a professional, workmanlike
manner according to the National Electric Code.

 

  4.4.3 Comverge shall respond to all governmental authorities, including the
PUCN, as requested by NPC, that are requesting information about the Program,
respond to their concerns with meetings and written explanations of the Program,
the equipment and installation techniques.

 

  4.4.4 NPC or their subcontractors shall perform all installation of any
ancillary monitoring equipment in a workmanlike manner according to the NEC.

 

  4.4.5 Neither NPC, nor Comverge, nor their respective subcontractors shall
disable, interfere, or alter the installation of the other Parties’ equipment
unless the party believes that the installation is a danger to the occupants of
the domicile. Any alteration shall be brought to the other Party’s attention
within twenty-four (24) hours.

 

5.0 Testing

 

  5.1 Device and Network Monitoring. The Carrier 2-way devices report back that
they’ve received a message, hence the network is monitored and endpoint
verification is achieved. For 1-way devices, Comverge shall sample a subset of
the endpoints to verify network operation and end-device performance. The test
points shall be connected directly to the Comverge LMS software via the cellular
network, such that performance verification is instantaneous.

 

  5.2 Software Systems. The LMS Software backend utilizes a redundant topology,
so that automatic failure can occur. Comverge shall work with NPC to improve the
existing Carrier system.

 

6.0 Systems Dispatch. NPC shall be able to Dispatch the DLCS and EDLCS, which
includes without limitation operation of the LMS Software. Comverge shall enable
the LMS Software and load management control center to automatically control the
Carrier Load Control Devices. Comverge shall maintain the system and be
responsible for programming the load management control center to control the
End-use Loads by system, region, substation or circuit. NPC shall provide
Comverge with an electronic file of the nodal addresses so that Comverge can
program the devices.

 

  6.1

Dispatch Failure. Comverge shall work with NPC to improve their existing Carrier
system. As NPC is the customer of record for the existing Carrier

 

2B-3

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

 

System, NPC shall be responsible to ensure that these systems are made to be
operational in the case of a failure. NPC shall work with Comverge when
necessary to make reasonably requested changes or periodic software upgrades to
the software system. Comverge shall make commercially reasonable efforts to
augment the Carrier software system to mitigate risk associated with this hosted
solution.

 

7.0 Project/ Program Staffing and Implementation.

 

  7.1 Comverge shall assign a dedicated Program Manger who shall act as a single
point of contact to ensure that all contract deliverables are met and that
client satisfaction is realized. The Program Manager and several additional team
members shall be located in NPC offices.

 

  7.2 Comverge shall hire a locally based Program Manager as soon as possible
after the Start Date.

 

  7.3 NPC shall:

 

  •  

identify a NPC Program Manager within 15 Days of the Start Date

 

  •  

provide office space, for two (2) co-located Comverge employees including phone,
network access, office furniture, and office facilities.

 

2B-4

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

ATTACHMENT 2C

EXISTING DEMAND RESPONSE SYSTEM OPERATION

 

1.0 Background.

The EDLCS consists of direct load control switches supplied by Cannon, Corporate
Systems, 1-way thermostats from Cannon and 2-way Carrier thermostats. The
aggregate load supplied by these devices is estimated by NPC to be between ***.

 

2.0 EDLCS Baseline

2.1 During the course of the first Program Year, Comverge shall statistically
survey the population of existing third-party EDLCS devices by on site
inspections. The survey shall be conducted to obtain an estimate of the number
of functioning devices of each technology ***. A random sample with alternates
shall be selected for each technology to account for sites an inspector may not
easily access.

2.2 If the estimated percentage of functional devices indicates that more than
*** of sites need to be visited to attain an estimate with *** precision level,
the study shall be limited to visits of *** of the technology population and the
precision level for that sampling shall be accepted.

2.3 ***

 

3.0 Comverge Responsibilities

3.1 Comverge shall work with NPC and its M&V Vendor to obtain the EDLCS Baseline
within Program Year 1 pursuant to Section 2.0 herein.

3.2 Comverge shall provide all necessary support to assure the EDLCS program
continues to consistently and verifiably provide the EDLCS Baseline of Demand
Reduction, including replacing failed or damaged equipment, and maintaining
system infrastructure.

3.3. During Program Year 1, Comverge shall assess the suitability of the EDLCS
for conformance with WECC requirements for a non-spinning reserve operating and
shall perform any actions that may be required to bring the EDLCS into
conformance with WECC requirements for a non-spinning reserve.

3.4. After determining the proper EDLCS Baseline, Comverge shall inspect at
least *** of EDLCS Load Control Devices each year. The inspections shall ensure
that Load Control Devices are operational and have the ability to control EDLCS
End-use Loads. If the inspection reveals that the Load Control Device is not
operating or is disconnected, Comverge shall restore the equipment to commercial
operation immediately, at no cost to NPC.

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

2C-1

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

4.0 NPC Responsibilities

4.1 NPC shall provide on a timely basis all documentation and information, as
reasonably requested by Comverge, related to the EDLCS.

4.2 NPC shall use commercially reasonable efforts to obtain any necessary
authorizations for Comverge to utilize, fix, repair, and investigate all
necessary software and hardware related to the EDLCS.

4.3 ***

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

2C-2

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

ATTACHMENT 2D

NOTICES

 

If to Comverge:

   Comverge, Inc.    120 Eagle Rock Avenue, Suite 190    East Hanover, NJ 07936
   Attention: Frank Evans    Fax: (973) 884-3503

If to NPC:

   Nevada Power Company    6226 West Sahara Avenue - M/S 29    Las Vegas, Nevada
89146    Attention: Michael Brown    Fax: (702) 367-5452

 

2D-1

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

ATTACHMENT 2E

INSURANCE

 

 

Type of Insurance

  

Minimum Limits of Coverage

1. Commercial General Liability

   $2,000,000 each occurrence and in the aggregate CGL insurance shall cover
liability arising from premises, operations, independent contractors,
products/completed operations, contracts, property damage, personal injury and
advertising injury, and liability assumed under an insured contract (including
the tort liability of another assumed in a business contract), all with limits
as specified above. There shall be no endorsement or modification of the
insurance limiting the scope of coverage for liability arising from explosion,
collapse, or underground property damage.

2. Business Automobile Liability

   $1,000,000 combined single limit (each accident), including all Owned,
Non-Owned, Hired and Leased Autos

3. Workers Compensation, including statutory requirements.

4. Employers Liability

   $1,000,000 each accident for bodily injury by accident, or $1,000,000 each
employee for bodily injury by disease.

5. “Umbrella or Excess Liability” insurance with a limit per occurrence and in
the aggregate of Five Million ($5,000,000).

Comverge shall ensure that the insurance policies required above provide:

 

  (i) Insurance required in 1, 2 and 5 above shall include NPC, and its
officers, directors, employees and agents as additional insureds.

 

  (ii) Such insurance as afforded by this policy for the benefit of NPC, shall
be primary as respects any claims, losses, damages, expenses, or liabilities
arising out of this Agreement, and insured hereunder, and any insurance or self
insurance carried by NPC, shall be excess of and noncontributing with insurance
afforded by this policy.

 

  (iii) Such insurance may not be canceled, non-renewed or materially changed
without the insurer giving thirty (30) days’ prior written notice to NPC or ten
(10) days’ prior written notice in the event of non-payment.

 

2E-1

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

  (iv) Such insurance shall provide NPC with waivers of subrogation.

 

  (v) The commercial umbrella liability policy shall provide coverage excess of,
and shall drop down in the event the underlying CGL, Business Automobile
Liability, and Employers Liability insurance policy limits are exhausted due to
claims during the policy term.

 

2E-2

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

ATTACHMENT 2F

SOFTWARE

The Parties hereby agree as follows:

 

1. SOFTWARE LICENSE AND TERMS

1.2 License Grant: It is generally contemplated that all LMS Software,
including, without limitation, field applications, or other proprietary licensed
products, utilized and/or necessary for the performance of and receipt of Demand
Reduction from Comverge Load Control Devices (collectively, the “Software”)
shall be used by and run on the hardware systems owned by Comverge and/or NPC.
All descriptions of the Software, reports generated by the Software, or
additional Software related documents are collectively referred herein as
“Software Documentation”. Comverge grants NPC a license to Use the Software and
Software Documentation in accordance with Section 10.3.

1.2 Use Restrictions: The term “Use” solely means restricted internet access to
the Software’s web based connection by specific SDO only for the purpose of
Dispatch. NPC hereby understands and agrees that (a) NPC shall have no right to
copy the Software or any Software Documentation, except as permitted under the
Agreement; (b) notwithstanding the foregoing, NPC is authorized to make a
reasonable number of copies of documentation for the Software as is necessary
for NPC’s use of the Software pursuant to the terms of this Agreement; (c) NPC
may not modify the Software or merge the same into software that is not provided
by Comverge without the prior written consent of Comverge; (d) NPC shall prevent
unauthorized use or unauthorized access to Software, and (e) NPC shall only use
the Software as provided for in this Agreement.

 

2. MAINTENANCE

2.1 Comverge shall maintain the Software. Comverge shall provide such repair
services and replacement parts as are necessary to keep the Software operating
in accordance with the requirements of this Agreement during the operational
period as defined in the this Agreement, at no additional cost to NPC.

2.2 If, as a result of maintenance or service performed pursuant to this
Section, Comverge concludes that the problem results from a Software or system
failure, and that the system’s use is materially affected thereby, then Comverge
shall immediately commence correction procedures on such Software, at no
additional cost to NPC.

 

3. SYSTEM FLAWS

3.1 Comverge shall correct any nonconformities of the Software to the
requirements of this Agreement (“System Flaws”) and any revisions to the
Software which are reported to Comverge by NPC.

 

2F-1

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

4. TRAINING

Training sessions shall be conducted and shall include hands-on training
utilizing trainers describing and demonstrating function, activation and
application of the DLCS. Two (2) training sessions shall be conducted, one each
in April and May of each Program Year.

 

5. NPC RULES

5.1 Comverge, when on NPC property, shall conduct its operations in strict
observation of access routes, entrance gates or doors, parking and temporary
storage areas as designated by NPC. Under no circumstances shall any of
Comverge’s personnel, vehicles or equipment enter, move or be stored upon any
area not authorized by NPC.

5.2 Comverge shall abide by all NPC security procedures, rules and regulations,
and cooperate with NPC Security personnel whenever on NPC premises, as provided
by NPC prior to or upon arrival for such visit to the premises.

 

6. OWNERSHIP OF INTELLECTUAL PROPERTY; CONFIDENTIALITY

6.1 As the owner of the Software, Comverge shall retain all rights to
intellectual property thereof.

6.2 NPC acknowledges and agrees that Comverge owns all proprietary rights,
including patent, copyright, trade secret, trademark and other such proprietary
rights, in and to the Software and Software Documentation and any corrections,
remedial modifications, maintenance upgrades, updates or the other
modifications, including custom modifications to the Software whether made by
Comverge, NPC or any third party.

6.3 Except as permitted pursuant to this Agreement or in writing by Comverge,
NPC hereby acknowledges and agrees that: (a) the Software, the Software
Documentation, access rights to the Software, and all related documents and all
copies thereof are Comverge’s exclusive property and constitute a valuable TRADE
SECRET of Comverge (“Proprietary Information”), which NPC may not disclose or
make available to third parties without being previously approved in writing by
Comverge; (b) NPC shall hold the Proprietary Information, including, without
limitation, any methods or concepts utilized therein, in strict confidence for
the sole benefit of Comverge; (c) NPC shall not reproduce, copy or modify the
Proprietary Information in whole or in part, except as authorized by Comverge in
writing; (d) NPC hereby agrees that, during the Term of this Agreement and at
all times thereafter, NPC and its employees shall maintain the confidentiality
of the Proprietary Information, and NPC shall not sell, license, publish,
display, distribute, disclose or otherwise make the Proprietary Information
available to any third party or attempt to (or allow any third-party to attempt
to) reverse engineer, decompile or disassemble or otherwise attempt to derive
the source code for the operation of the Proprietary Information, or to decode,
de-encrypt, decrypt or engineer around any measures contained in the Proprietary
Information; (e) NPC shall not alter in any way the database schema without the
expressed written consent of Comverge; (f) NPC shall issue adequate instructions
to all persons,

 

2F-2

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

and take all actions reasonably necessary to satisfy NPC’s obligations under
this Section 6.3; (g) any use or disclosure of the Proprietary Information in
violation of this Section 6.3 may seriously and irreparably impair and damage
Comverge’s business; and (h) upon any termination or cancellation of the
Agreement, NPC shall, if requested by Comverge, forthwith return to Comverge, or
with Comverge’s written consent destroy, any access rights, passwords, magnetic
tape, disc, semiconductor device or other memory device or system and/or
documentation or other material including, but not limited to, all printed
material furnished by Comverge to NPC.

 

2F-3

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

Software Scope of Work

 

1.0 Introduction

This Scope of Work describes the Software and the practices and guidelines that
both Parties shall use to carry out their respective responsibilities according
to this Attachment 2F.

Comverge shall supply the Software and provide access to NPC via the web using a
standard web browser. Accessing the Software does not require the use of
Comverge software or equipment.

As owner of the Software, Comverge may, at its sole discretion, change the
architecture to ensure a more robust, stable or secure network environment, or
create improvements to the website architecture to provide more enhanced
services to NPC.

 

2.0 Responsibilities

2.1 Comverge Responsibilities: Comverge shall, in accordance with Good Industry
Practice, design, deploy, operate, manage, and maintain the DLCS.

2.1.1 Comverge shall be responsible for configuring and programming the Software
to be able to control specific appliances by system, by region, by substation or
by circuit according to the parameters established by NPC.

2.1.2 Comverge shall provide NPC access to the Software through a web-based
application interface over the Internet between NPC’s System Operations Center
and the Comverge facility. Alternatively, Comverge shall activate the system as
directed by NPC though a telephone call, fax, or e-mail.

2.1.3 Comverge shall create logon id’s and initial passwords for personnel
designated by NPC to have access to the Software. Comverge shall send these to
the appropriate NPC personnel via the mail.

2.1.4 Comverge shall provide password resets to authorized NPC personnel
following a two (2) step verification process.

2.2 NPC Responsibilities: This section defines the responsibilities that NPC has
regarding the design, implementation, and ongoing support of the Software.

2.2.1 NPC shall provide to Comverge the customer data required for Comverge to
establish and maintain current and accurate information to be used by the
Software.

2.2.2 NPC shall determine the scheduling, groups, and activation of the Software
in dispatching test and Dispatch Events.

2.2.3 SDOs shall have the right to determine the Dispatch control of the
Participating Facilities according to the operating parameters defined by the
Dispatch Event set forth in this Agreement.

2.2.4 SDOs shall be responsible for Dispatch of the DLCS and EDLCS

 

2F-4

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

2.2.5 NPC shall provide Personal Computers with internet connectivity and
Microsoft Internet Explorer (v.5.5 or above) at their system operations center
to enable users to log into the LMS Software via the web interface.

2.2.6 NPC shall notify Comverge who should have access to the Software. Any
Dispatch Event scheduled by NPC personnel with a valid logon id and password
shall be considered a valid Dispatch Event.

2.2.7 NPC shall promptly notify Comverge in writing of personnel who should no
longer have access to the LMS Software, and Comverge shall work to promptly
ensure that access is no longer allowed by those users.

 

3.0 System Description

NPC shall have access to the LMS Software.

The LMS Software shall include Comverge’s LMS Server and networking equipment,
and third party software.

LMS Hardware

 

  a. LMS Servers – Two (Primary and Secondary)

 

  b. Rack-mounted Dell PowerEdge servers for scalable expansion.

 

  c. Disks in RAID mode for fault tolerance and high availability

LMS Software

 

 

a.

Comverge’s LMS (LMS) Software – Visual Basic, Microsoft Jet DB Engine

 

  b. Comverge LMS Web Interface – Apache/Tomcat on Microsoft SQL Server

 

4.0 Web Interface

4.1 Help Feature. Help may be accessed by clicking on the Customer Service
button near the bottom of the main LMS screen.

4.2 Logging into Web Control Application . Users log into the LMS Software via a
secure Web interface. Comverge initially creates usernames and pre-expired
passwords for an authorized list of NPC users. Users will be forced to change
their password upon first login. Passwords will have a 90-day expiration cycle.

4.3 Creating a Load Control Schedule. NPC shall have the ability to create a
demand response schedule, using the LMS web interface.

4.4 Scheduling Dispatch Events. Once a schedule has been created, NPC may then
submit that schedule to the Software to be activated as a Dispatch Event. Within
*** the system shall process the schedule and updated system status shall be
available.

4.5 Dispatching Dispatch Events. Once a Dispatch Event has been scheduled by NPC
the Software shall execute the Dispatch Event by dispatching control commands
via the RF network to

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

2F-5

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

all Comverge Load Control Devices. Once the Software issues the Dispatch Event
all Comverge End-use Loads shall be controlled within ***.

The Status field shows the current status of each scheduled event, which can be
any of the following:

 

Status

  

Description

Inactive

   No schedule submitted

Pending

   Schedule was submitted, but load control has not begun

Executing

   The system is under load control as specified in the schedule

Done

   The system finished executing the load control schedule

Restoring

   After executing the schedule, the system is updating the database

Error

   There was error in processing this schedule

 

5.0 Security

5.1 Physical Security. Comverge has controls in place to provide reasonable
assurance that physical security over its Software and related computer and
network files, programs, and data is restricted to authorized individuals.
Servers and network equipment hosting NPC data shall be located in a locked
cabinet in a class-1 data center. Key access to cabinet is restricted to
Comverge approved personnel. Data center uses badge scans and biometric
(fingerprint) identification to authorization / authentication.

5.2 Network Security. Comverge shall work to ensure that incoming connections
from the Software shall not compromise the overall security posture of the NPC
network perimeter. Steps include:

 

  5.2.1 Data transfer between NPC and Comverge shall be at least 3DES 168 bit
encryption using PGP.

 

  5.2.2 Comverge SFTP servers sit behind the Comverge firewall. Access is
authenticated using a public/private key pair generated on the server by
Comverge.

 

  5.2.3 Comverge shall use dedicated application servers in the Data Center to
process data from NPC.

 

  5.2.4 Comverge uses a Cisco PIX firewall with Intrusion Detection Monitoring
and uses known best practices for firewall configuration.

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

2F-6

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

  5.2.5 Comverge shall provide any Secret keys used for encryption and/or
authentication to the NPC IP Manager or a trusted third party approved by NPC.
All encryption algorithms used in the processing, transmission, or storage of
NPC data shall be disclosed and approved by NPC’s information protection
manager.

5.3 Network Redundancy. Comverge shall provide reasonable assurance that
capacity thresholds are maintained above current network utilization and those
operations can continue in the event of unplanned disruptions. Primary and
back-up server shall be hosted out of a hosting facility. The data center has
network redundancy built in through multiple carriers. Comverge can host a third
cold-backup server at a remote location which can be brought up in case of an
emergency.

5.4 Network Back-Up & Recovery. Comverge shall perform daily backups. Weekly
backups shall be stored in an off-site secure facility and verifiable by a
trusted third party.

 

  5.4.1 System configurations backed up on a regular basis and stored off-site.

 

  5.4.2 The Comverge Software shall contain primary and secondary server.

 

  5.4.3 Node configurations are kept consistent on both machines.

 

  5.4.4 Secondary server is in warm-failover mode and can be brought up at any
time.

 

6.0 ***

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

2F-7

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

ATTACHMENT 2G

REPORTING

 

1.0 Web-based Weekly Reporting.

 

  1.1 Comverge shall transmit *** reports of Program performance data, using
Internet enabled electronic transfer via standard FTP protocols and comma or tab
delimited text files, to enable NPC to update the Conservation Department’s
utility data store and departmental dashboard.

 

  1.2 Comverge shall submit the data elements specified in Attachment 3 to this
Agreement.

 

  1.3 Comverge and NPC personnel shall work collaboratively with the M&V
Contractor to: (a) optimize and automate the collection of the data elements
required in the weekly Program reports; (b) format weekly program reports for
ease of use by NPC; (c) help facilitate the most efficient generation and
transmission of the weekly Program reports; and (d) resolve any data
discrepancies within five (5) Business Days of identification of any
discrepancy.

 

2.0 Program Portal and Dashboard

 

  2.1 Comverge shall maintain a Program portal and dashboard that display
Program performance data on an Internet site controlled and maintained by
Comverge. Designated NPC representatives shall have login access to the Program
portal and dashboard and access to Program data at any time.

 

  2.2 Data represented on the Program portal and dashboard shall be updated
weekly to represent Program performance in a manner that is as close to real
time as possible.

 

  2.3 The Program portal and dashboard will be used to generate weekly reports
of Program performance data to be transmitted to NPC as described in Section 1.0
above.

 

3.0 Status Reporting.

 

  3.1 Comverge shall provide regular Program status reports. Such status reports
and the Program portal and dashboard will be used to monitor, track and provide
Program performance data.

 

  3.2 Comverge’s Program status reports shall include:

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

2G-1

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

  •  

Monthly reports detailing monthly Program activities (including the number of
Load Control Devices installed in the prior Program Month), upcoming Program
schedules (including the planned number of Load Control Devices to be installed
in the next twelve (12) Billing Months), Program performance data and other
metrics, and movement toward Program targets;

 

  •  

Monthly customer participation reports, which shall include monthly customer
contact logs, Program enrollment activity, DLCS and EDLCS repairs, customer
complaints and resolution and such other data as NPC may reasonably request from
time-to-time;

 

  •  

A comprehensive annual report in a format suitable for inclusion in NPC filings
to the PUCN regarding annual Program performance; and

 

  •  

Real-time Program dashboard updates or other electronic formats as requested by
NPC.

 

  3.3 Program performance data included in Comverge’s reports shall include such
data as NPC may direct from time-to-time.

 

4.0 Regulatory Support. Comverge shall provide responses to PUCN data requests
and program regulatory support as follows:

 

  4.1 Comverge shall maintain ledgers and other records and supporting customer
data that are readily available in the event of regulatory or NPC information
requests. Beyond typical Program management and reporting activities, Comverge
shall provide NPC with specialized Program documents and reports, as may be
requested by NPC from time-to-time in connection with PUCN filings.

 

  4.2 Comverge shall provide regulatory support concerning the Program and its
activities hereunder. Comverge senior personnel shall be available to appear and
testify before the PUCN on matters directly related to the Program and
activities that Comverge is performing or has performed hereunder.

 

5.0 Program Staff. Comverge shall have personnel report to NPC’s Las Vegas
office upon request of NPC. Comverge shall have its program manager available to
attend each NPC monthly department staff meeting.

 

6.0 Program Security.

 

  6.1 Comverge and NPC’s Security Department shall work cooperatively regarding
background checks for field personnel and any other Program personnel who
interact with NPC’s customers and/or the general public while representing the
Program.

 

2G-2

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

  6.2 Comverge shall provide systems and checks to protect the Program integrity
by providing secure protocols and access to a password protected data input
platform.

 

2G-3

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

ATTACHMENT 3

ELECTRONIC DATA EXCHANGE FORMAT

Section I. Data Exchange Overview

Comverge shall upload data files via secured File Transfer Protocol (FTPS). An
account will be setup for Comverge and Comverge will be given a username and
password to use with the NPC FTPS server.

The basic procedure is as follows:

 

1. Comverge connects to the FTPS server and sends the username and password.

 

2. The FTPS server validates the user name and password or denies access if they
do not authenticate.

 

3. Comverge uploads a data file to the FTPS server.

 

4. The data service sends acknowledgement email to Comverge to confirm data file
receipt.

 

5. The data file submitted is then parsed, validated and data values
inserted/updated in the M&V data store.

 

6. The data service sends to Comverge and NPC program manager an email message
notifying Tier1 data acceptance or rejection, including data error codes
identified, if any.

All data records received from Comverge will be stored in an intermediate data
location pending Tier2 verification.

Figure 1: Data flow from Comverge’s database to the final M&V data store.

LOGO [g83711img001.jpg]

Section II. Data Transport Stages

From Figure 1, the three (3) labeled data exchanges are described below:

 

1. Contractor ApplicationèM&V Data Processing Application

 

3-1

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

***

All Comverge files submitted throughout the Program Year will be archived on the
NPC server. The data store will keep an activity log identifying each file
submitted and its associated receipt date. The activity log will provide NPC an
audit trail for all Comverge data file submissions.

 

2. Intermediate Data Store è Data Verification

The data verification process will inspect the Comverge’s sent data files to
ensure that the data is within expected parameters and data quality inspections.
At this point, some basic data verification is performed. Examples are
verification of IDs (as in ensuring that a sent Project ID exists and that the
Comverge has permissions to update/upload data for it), verification of data
types, verification of dates (i.e. ensure the specified Project did exist for
the month and year specified), and data completeness (required fields are not
blank).

 

3. Data Verification è M&V Final Data Store

This process uploads qualified information into the M&V final data store. This
process will update any information records previously submitted by Comverge.

Section III. Data Files Structure and Data Elements

 

1. File Format

txt – Text file, tab separated values. All rows separated by end-line (\n)
character.

 

2. File Naming Conventions

Files uploaded to the FTPS server should conform to the following naming
convention:

***

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

3-2

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

3. Data File Types and Data Elements

Unique data file types encapsulate key information about participating
customers, premise characteristics, energy conservation measure data, and
program performance tracking elements.

Table 1 outlines each file type and its data content description. Section V
contains a listing of data requirements.

Prior to the Program kick-off, NPC and the M&V Contractor will conduct sessions
with Comverge to discuss protocol details, and coordinate testing/implementation
of the electronic data exchange processes.

Table 1: Data File Types

***

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

3-3

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

Section IV. Data Files Structure and Data Elements

Comverge shall submit electronic data file transfer updates of customer,
premises, transaction and energy conservation measure data on a weekly basis.
Submissions shall be delivered no later than ***. Comverge shall coordinate with
the NPC program manager for the due dates of the first and last weekly report.

Monthly status reports shall be submitted by Comverge every month (January
through December) no later than five business days after the end of the report
month.

Comverge shall notify NPC and the M&V data service of any anticipated delay in
reporting prior to the due date for the file transfer.

Table 2 summarizes reporting frequency requirements for each data file
submission.

Table 2: Data Reporting Frequency.

***

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

3-4

PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

Section V. Data Files Structure and Data Elements

 

1. Data Requirements Matrix

***

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***

 

3-5

PROPRIETARY AND CONFIDENTIAL